Exhibit 10.40

SITHE STABLE PENSION ACCOUNT PLAN
(AMENDED AND RESTATED AS OF JANUARY 1, 2007)

 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              PAGE  
 
       
PREAMBLE
    1  
 
       
ARTICLE 1 DEFINITIONS
    3  
 
       
1.1 Accrued Benefit
    3  
1.2 Actuarial Equivalent or Actuarial Equivalence
    3  
1.3 Affiliated Company or Affiliate
    4  
1.4 Applicable Interest Rate
    4  
1.5 Authorized Leave of Absence
    4  
1.6 Beneficiary
    4  
1.7 Board or Board of Directors
    4  
1.8 Cash Balance Account
    4  
1.9 Code
    5  
1.10 Company
    5  
1.11 Compensation
    5  
1.12 Disability
    6  
1.13 Effective Date
    6  
1.14 Eligible Employee
    6  
1.15 Employee
    6  
1.16 Employment Date
    6  
1.17 Enrolled Actuary
    6  
1.18 ERISA
    6  
1.19 Fiduciary
    6  
1.20 Fund
    6  
1.21 Hour of Service
    7  
1.21A Insurance Company
    7  
1.22 Interest Credit(s)
    8  
1.23 Member
    8  
1.24 Non-Appendix B Member
    8  
1.25 Normal Retirement Date
    8  
1.26 Opening Balance
    8  
1.27 Parental Absence
    8  
1.28 Participating Company
    8  
1.29 Pay Credit
    8  
1.30 Payment Date
    8  
1.31 Plan
    9  
1.32 Plan A
    9  
1.33 Plan B
    9  
1.34 Plan Administrator
    9  
1.35 Plan Year
    9  
1.36 Reemployment or Reemployment Date
    9  
1.37 Retirement Benefit
    9  

 

i



--------------------------------------------------------------------------------



 



              PAGE  
 
       
1.38 Spouse
    9  
1.39 Termination Date
    9  
1.40 Trust
    9  
1.41 Trust Agreement
    10  
1.42 Trustee
    10  
1.43 Union Member
    10  
 
       
ARTICLE 2 PARTICIPATION AND SERVICE
    10  
 
       
2.1 Eligibility Requirements
    10  
2.2 Special One-Time Election
    10  
2.3 Service
    11  
 
       
ARTICLE 3 CASH BALANCE ACCOUNT
    12  
 
       
3.1 In General
    12  
3.2 Opening Balance
    12  
3.3 Pay Credits
    12  
3.4 Interest Credits
    13  
3.5 Cash Balance Account
    13  
3.6 Reemployment of Members
    13  
 
       
ARTICLE 4 PAYMENTS
    14  
 
       
4.1 Payment Dates
    14  
4.2 Forms of Payment
    15  
4.3 Election Procedures
    17  
4.4 Effect of Death on Forms of Payment
    22  
4.5 Payment on Member’s Behalf
    22  
4.6 Unclaimed Benefits
    23  
4.7 Maximum Benefit Limitation
    23  
4.8 Minimum Distribution Requirements
    24  
 
       
ARTICLE 5 PRE-DISTRIBUTION DEATH BENEFITS
    29  
 
       
5.1 General Provisions
    29  
5.2 Payment
    29  
 
       
ARTICLE 6 DISABILITY
    30  
 
       
6.1 Disability
    30  
6.2 Disability Election
    30  
6.3 Cessation
    30  

 

ii



--------------------------------------------------------------------------------



 



              PAGE  
 
       
ARTICLE 7 VESTING
    30  
 
       
ARTICLE 8 BENEFICIARIES
    31  
 
       
8.1 Beneficiary Designation
    31  
8.2 Death of Beneficiary
    31  
 
       
ARTICLE 9 FUNDING AND CONTRIBUTIONS
    31  
 
       
9.1 Establishment of the Funds
    31  
9.2 Company Contributions
    31  
9.3 Return of Company Contributions
    32  
9.4 Forfeitures and Other Gains
    32  
9.5 Expenses
    32  
9.6 Actuarial Valuations
    32  
 
       
ARTICLE 10 ADMINISTRATION
    33  
 
       
10.1 Delineation of Fiduciary Responsibilities
    33  
10.2 Appointment of the Members of the Administrative Committee
    34  
10.3 Organization and Operation of the Administrative Committee
    34  
10.4 Powers and Duties of the Plan Administrator
    35  
10.5 Accounts and Records
    35  
10.6 Employment of Specialists
    36  
10.7 Claims and Review Procedures
    36  
10.8 Standard of Conduct
    37  
10.9 Indemnification
    37  
10.10 Compensation of Administrative Committee Members
    37  
10.11 Actions to be Uniform
    37  
10.12 Effect of Interpretation or Determination
    37  
10.13 Withholding of Tax
    37  
 
       
ARTICLE 11 AMENDMENT AND TERMINATION
    38  
 
       
11.1 Right to Amend
    38  
11.2 Right to Terminate
    38  
11.3 Amendments or Termination Affecting Union Members
    38  
11.4 Nonforfeitable Benefits
    38  
11.5 Satisfaction of Liabilities
    39  
 
       
ARTICLE 12 GENERAL PROVISIONS
    39  
 
       
12.1 Rights to Benefits
    39  
12.2 Company Rights
    39  
12.3 Construction
    39  
12.4 Titles
    40  

 

iii



--------------------------------------------------------------------------------



 



              PAGE  
 
       
12.5 Impossibility of Action
    40  
12.6 Separability
    40  
12.7 Merger or Consolidation of Plan
    40  
12.8 Latest Commencement of Benefits
    40  
12.9 Veterans’ Reemployment Rights
    41  
12.10 Separate Plans and Assets
    41  
 
       
ARTICLE 13 TOP HEAVY
    41  
 
       
13.1 Purpose and Applicability
    41  
13.2 Special Vesting
    42  
13.3 Minimum Benefits
    42  
13.4 Definitions
    43  
13.5 Adjustment to Benefit Limitations
    45  
 
       
APPENDIX A SPECIAL PROVISIONS FOR FORMER GPU REPRESENTED EMPLOYEES
    46  
 
       
ARTICLE A1 PURPOSE AND APPLICABILITY
    46  
 
       
A1.1 Purpose and Applicability
    46  
A1.2 Participating Company
    47  
A1.3 Plan Assets
    47  
 
       
ARTICLE A2 JERSEY PLAN COVERED GROUP PROVISIONS
    47  
 
       
A2.1 Jersey Plan Eligible Employee
    47  
A2.2 Creditable Service
    47  
A2.3 Vesting Service
    48  
A2.4 Creditable Service for Determination of Basic Annuity
    48  
A2.5 Service for All Other Purposes
    48  
A2.6 Basic Earnings
    48  
A2.7 Inapplicable Jersey Plan Provisions
    48  
 
       
ARTICLE A3 METROPOLITAN PLAN COVERED GROUP PROVISIONS
    49  
 
       
A3.1 Metropolitan Plan Eligible Employee
    49  
A3.2 Creditable Service
    49  
A3.3 Vesting Service
    49  
A3.4 Creditable Service for Determination of Basic Annuity
    50  
A3.5 Service for All Other Purposes
    50  
A3.6 Basic Earnings
    50  
A3.7 Inapplicable Metropolitan Plan Provisions
    50  

 

iv



--------------------------------------------------------------------------------



 



              PAGE  
 
       
ARTICLE A4 PENELEC PLAN COVERED GROUP PROVISIONS
    51  
 
       
A4.1 Penelec Plan Eligible Employee
    51  
A4.2 Creditable Service
    51  
A4.3 Vesting Service
    51  
A4.4 Creditable Service for Determination of Basic Annuity
    52  
A4.5 Service for All Other Purposes
    52  
A4.6 Basic Earnings
    52  
A4.7 Inapplicable Penelec Plan Provisions
    52  
 
       
APPENDIX B MODIFIED TRADITIONAL PENSION PLAN FOR CERTAIN UNION MEMBERS
    53  
 
       
ARTICLE B1 INTRODUCTION
    53  
 
       
ARTICLE B2 DEFINITIONS OTHER THAN SERVICE DEFINITIONS
    54  
 
       
B2.1 Accumulated Member Contributions
    54  
B2.2 Accrued Benefit
    54  
B2.3 Actuarial Equivalent
    55  
B2.4 Annuity Starting Date
    55  
B2.5 Base Pay
    55  
B2.6 BECO Retirement Plan
    56  
B2.7 Beneficiary
    56  
B2.8 Contingent Annuitant
    56  
B2.9 Effective Date
    56  
B2.10 Eligible Employee
    56  
B2.11 Employee
    56  
B2.12 Final Average Pay
    57  
B2.13 Lump-sum Equivalent
    57  
B2.14 Member
    57  
B2.15 Plan
    57  
B2.16 Plan Year
    57  
B2.17 Retirement Date
    57  
B2.18 Surviving Spouse
    57  
 
       
ARTICLE B3 SERVICE DEFINITIONS
    58  
 
       
B3.1 Employment Commencement Date
    58  
B3.2 Break in Service
    58  
B3.3 Substantial Break
    58  
B3.4 Year of Eligibility Service
    59  
B3.5 Year of Vesting Service
    59  
B3.6 Years of Benefit Service
    60  
B3.7 Fully Vested
    60  
B3.8 Service Bridging
    60  

 

v



--------------------------------------------------------------------------------



 



              PAGE  
 
       
ARTICLE B4 ELIGIBILITY FOR MEMBERSHIP
    60  
 
       
B4.1 Eligibility
    60  
B4.2 Membership Following a Break in Service
    60  
 
       
ARTICLE B5 CONTRIBUTIONS TO THE FUND
    61  
 
       
B5.1 Continuation of Member Contributions
    61  
B5.2 Withdrawal of Accumulated Member Contributions
    61  
B5.3 Forfeitures and Other Gains
    62  
 
       
ARTICLE B6 RETIREMENT DATES
    62  
 
       
B6.1 Normal Retirement Date
    62  
B6.2 Early Retirement Date
    62  
B6.3 Disability Retirement Date
    63  
B6.4 Late Retirement Date
    63  
 
       
ARTICLE B7 NORMAL FORM AND AMOUNT OF RETIREMENT BENEFITS
    64  
 
       
B7.1 Formula Retirement Benefit
    64  
B7.2 Normal Form of Retirement Benefit for Single Members
    66  
B7.3 Normal Form of Retirement Benefit for Married Members
    66  
B7.4 Normal or Late Retirement Benefit
    66  
B7.5 Deferred Early Retirement Benefit
    66  
B7.6 Reduced Early Retirement Benefit
    66  
B7.7 Temporary Supplemental Benefit for Certain Early Retirees
    68  
B7.8 Disability Retirement Benefit
    68  
B7.9 Retirement Benefit After Reemployment Following a Break in Service
    68  
 
       
ARTICLE B8 OPTIONAL FORMS OF RETIREMENT BENEFIT
    69  
 
       
B8.1 Options and Elections
    69  
B8.2 Amount of Retirement Benefit
    71  
 
       
ARTICLE B9 DEATH PRIOR TO ANNUITY STARTING DATE
    72  
 
       
B9.1 Preretirement Surviving Spouse Benefit
    72  
B9.2 Return of Accumulated Member Contributions
    73  
B9.3 Termination of Membership
    74  

 

vi



--------------------------------------------------------------------------------



 



              PAGE  
 
       
ARTICLE B10 DEATH ON OR AFTER ANNUITY STARTING DATE
    74  
 
       
B10.1 No Optional Form of Retirement Benefit in Effect
    74  
B10.2 Optional or Normal Form of Retirement Benefit For Married Member in Effect
    74  
B10.3 Termination of Membership
    74  
 
       
ARTICLE B11 VESTING
    75  
 
       
B11.1 Deferred Vested Retirement Benefit
    75  
B11.2 Reduced Earlier Vested Retirement Benefit
    75  
B11.3 No Reduction of Vesting
    76  
B11.4 Withdrawal of Accumulated Member Contributions by Vested Member
    76  

 

vii



--------------------------------------------------------------------------------



 



PREAMBLE
This Sithe Stable Pension Account Plan document is hereby amended and restated
effective January 1, 2007, to incorporate the provisions of the Plan, as last
amended and restated effective January 1, 2000, and as thereafter amended by the
First, Second, Third, Fourth, Fifth and Sixth Amendments to the Plan.
The Plan, as last amended and restated effective January 1, 2000, consisted of
two separate tax-qualified defined benefit pension plans for the eligible
employees of Sithe Energies, Inc., Sithe New England Power Services, Inc. and
any Affiliated Company that has adopted one or both of these plans.
The first plan described in this document is the Sithe Stable Pension Account
Plan, which has been established by Sithe Energies, Inc. to provide a cash
balance pension benefit for the benefit of its eligible employees who are not
represented by a collective bargaining agreement, effective January 1, 2000. All
of the assets attributable to providing this cash balance pension benefit for
the non-union eligible employees are called Plan A.
Plan A was amended by the Second Amendment to reflect certain provisions of
EGTRRA. The Second Amendment was intended as good faith compliance with the
requirements of EGTRRA and was to be construed in accordance with EGTRRA and
guidance issued thereunder. Except as otherwise provided, the Second Amendment
was effective as of the first day of the Plan Year beginning after December 31,
2001. The Second Amendment superseded the provisions of Plan A to the extent
those provisions were inconsistent with the provisions of EGTRRA. The provisions
of the Second Amendment are incorporated in this amended and restated Plan
document.
The second plan described in this document is the Sithe Union Employees Pension
Plan, which has been established and maintained by Sithe New England Power
Services, Inc. for the benefit of its eligible employees whose employment is
governed by a collective bargaining agreement with Local 369 of the Utility
Workers Union of America, AFL-CIO (the “Union Members”). It consists of two
parts. One part provides for a modified traditional defined benefit pension plan
(the provisions of which are described at Appendix B of this document) and,
effective January 1, 2001, the second part provides for a cash balance pension
benefit that is identical to that described under the Sithe Stable Pension
Account Plan for non-union employees. Both parts together are a continuation of
the Sithe Energies Group Pension Plan, previously known as the Sithe New England
Power Services, Inc. Union Pension Plan, originally effective May 16, 1998. All
of the assets attributable to providing the Union Members both the modified
traditional pension benefit and the cash balance pension benefit are
collectively called Plan B.

 

1



--------------------------------------------------------------------------------



 



Effective October 31, 2002, Exelon acquired all of the stock of Sithe New
England Power Services, Inc., the sponsor of Plan B, as well as all
corresponding assets and liabilities of Plan B. As a result of such stock
acquisition, Exelon has adopted a new document for Plan B, separate and apart
from the Plan. Therefore, effective November 1, 2002, Plan B provisions were
deleted from this Plan document, and neither Sithe Energies, Inc. nor any member
of its control group shall be liable for any benefits relating to former
employees or beneficiaries covered under Plan B. The provisions of Plan B and of
Appendix B to the Plan document are included in this amended and restated Plan
document solely for purposes of historical reference.
The terms and conditions of Plan A and Plan B (collectively, the “Plans”) are
set forth in the body of this document. Although the provisions of each of the
Plans are described in this single document, they were separate and distinct
qualified retirement plans. The assets of each of the Plans could be used solely
to provide benefits for the covered employees and beneficiaries of that single
Plan. Additionally, all of the assets of each Plan shall be at all times
accounted for separately from all of the assets of the other Plan in a manner
that satisfies Treas. Reg. Sec. 1.414(l)-1(b)(8). Plan A is intended to be
qualified under section 401(a) of the Internal Revenue Code of 1986, as amended
(the “Code”). Plan B was intended to be qualified under section 401(a) of the
Code.
Appendix A to this document is included in this amended and restated Plan
document solely for historical purposes. Amendment A describes benefits that
were provided between November 24, 1999 and May 12, 2000 to certain former union
employees. In connection with the sale of certain operating companies to an
unrelated employer, these benefits and related assets were transferred to a
separate defined benefit pension plan maintained by that unrelated employer in
accordance with section 414(I) of the Code.
The provisions of this Plan document shall apply only to a Member who terminated
employment with Sithe Energies, Inc., Sithe New England Power Services, Inc. and
all Affiliated Companies on or after January 1, 2000. Except as otherwise
specifically and expressly provided herein, a former Employee’s eligibility for
and the amount of benefits, if any, payable to or on behalf of such former
Employee, shall be determined in accordance with the provisions of the Plan in
effect on his termination of employment date. The benefit payable to or on
behalf of a Member included under the Plan in accordance with the following
provisions shall not be affected by the terms of any amendment to the Plan
adopted after such Participant’s employment terminates, unless the amendment
expressly provides otherwise.

 

2



--------------------------------------------------------------------------------



 



ARTICLE 1
DEFINITIONS
The following words and phrases when used in the Plan shall have the meanings
indicated in this Article 1 unless a different meaning is plainly required by
the context or by Appendix A or Appendix B:

1.1  
“Accrued Benefit” means the value of a Member’s Cash Balance Account as of any
determination date with actual Interest Credits thereon until Normal Retirement
Date and payable as a single lump sum on such Member’s Normal Retirement Date.
If a Member continues as an Eligible Employee after Normal Retirement Date, the
Accrued Benefit is equal to the value of the Cash Balance Account immediately
payable in a single lump sum. A Member’s Accrued Benefit shall never be less
valuable than it was on December 31, 2000 under the terms of Plan B in effect on
such date. Notwithstanding anything to the contrary in this Section 1.1, for
purposes of determining a Member’s Accrued Benefit, such Member’s Accrued
Benefit shall be determined immediately prior to the closing (the “Closing”) of
the transactions contemplated by that certain Stock Purchase Agreement dated as
of November 1, 2004, by and among Exelon SHC, Inc., Exelon New England Power
Marketing, L.P., ExRes SHC, Inc., and Dynegy New York Holdings, Inc. A Member
shall not be credited with any additional Pay Credits under Section 3.3 (or
Section 6.1) on or after the Closing and shall only be credited with Interest
Credits under Section 3.4 until the Payment Date of such Member’s Accrued
Benefit.

1.2  
“Actuarial Equivalent” or “Actuarial Equivalence” means a benefit of equivalent
value to another benefit, determined on the following bases:

  (a)  
for conversion of a single life annuity to an optional annuity form of payment
under Section 4.2, the following:

  (i)  
Interest: 7.0% per year

  (ii)  
Mortality: 1983 Unisex Group Annuity Mortality Table

  (b)  
for conversion of a Member’s Cash Balance Account to a single life annuity under
Section 4.2: the mortality table specified from time to time under Code
Section 417(e)(3), or regulations thereunder, and the Applicable Interest Rate
described in Section 1.4.

  (c)  
For purposes of determining a Union Member’s Opening Balance under Section 3.2,
the interest rate specified under Code Section 417(e)(3) as in effect for March,
2000 and the mortality table specified under Code Section 417(e)(3).

  (d)  
for all other purposes, mortality and interest as shown in (b) above.

This paragraph shall apply to distributions with Payment Dates on or after
December 31, 2002. Notwithstanding any other provisions to the contrary, the
applicable mortality table used for adjusting any benefit or limitation under
Code Section 415(b)(2)(B), (C), or (D) as referenced in Section 4.7 of the Plan
and the applicable mortality table used for the purposes of satisfying the
requirements of Code Section 417(e) as set forth in this Section 1.2 is the
table prescribed in Internal Revenue Service Revenue Ruling 2001-62.

 

3



--------------------------------------------------------------------------------



 



1.3  
“Affiliated Company” or “Affiliate” means (a) any corporation (other than the
Company) that is a member of a controlled group of corporations (as defined in
section 414(b) of the Code) with the Company, (b) any trade or business (other
than the Company), whether or not incorporated, that is under common control (as
defined in section 414(c) of the Code) with the Company, and (c) any
organization (other than the Company) that is a member of an affiliated service
group (as defined in section 414(m) of the Code) of which the Company is also a
member or that is otherwise required to be aggregated with the Company under the
regulations under section 414(o) of the Code. Notwithstanding the foregoing, the
term “Affiliated Company” shall not include any such corporation, trade or
business, or organization prior to the date on which such corporation, trade or
business, or organization satisfies the affiliation tests of (a), (b), or
(c) above. Solely for purposes of Section 4.7 of the Plan, section 414(b) and
section 414(c) of the Code will be considered modified by section 415(h) of the
Code.

1.4  
“Applicable Interest Rate” means the interest rate specified under Code Section
417(e)(3) as in effect for the November preceding the start of the Plan Year in
which the payment is made. In the case of payments that commence in calendar
year 2000, such rate will be the rate in effect for November 1999.

1.5  
“Authorized Leave of Absence” means any absence authorized by the Participating
Company under its standard personnel practices, provided that all persons under
similar circumstances are treated alike in the granting of such Authorized Leave
of Absence, and provided further that the Member returns or retires within the
period specified in the Authorized Leave of Absence. An absence due to service
in the Armed Forces of the United States shall be considered an Authorized Leave
of Absence provided that the Employee complies with all of the requirements of
Federal law in order to be entitled to reemployment and provided further that
the Employee returns to employment with the Company or an Affiliated Company
within the period provided by such law.

1.6  
“Beneficiary” means the person or persons entitled under Article 9 to receive
any benefit payable hereunder on or after the Member’s death, other than any
benefit payable to a Spouse pursuant to Section 4.2(a) or to a surviving Spouse
pursuant to Section 5.1.

1.7  
“Board” or “Board of Directors” means the Board of Directors of the Company.

1.8  
“Cash Balance Account” means the notional account described in Section 3.1 and
maintained for each Member pursuant to Section 3.5.

 

4



--------------------------------------------------------------------------------



 



1.9  
“Code” means the Internal Revenue Code of 1986, as amended from time to time.
Reference to any section or subsection of the Code includes reference to any
comparable or succeeding provisions of any legislation which amends, supplements
or replaces such section or subsection.

1.10  
“Company”

  (a)  
For purposes of applying this document (including Appendix B) to Union Members
who participate in Plan B, “Company” means Sithe New England Power Services,
Inc.; and

  (b)  
For purposes of applying this document to all Members not covered by subsection
(a) above and who participate in Plan A, “Company” means Sithe Energies, Inc.

1.11  
“Compensation” means the base wages received by a Member by a Participating
Company in a calendar quarter and all base wage pre-tax contributions for such
calendar quarter made at the Member’s voluntary election to a qualified cash or
deferred arrangement as defined in Code Section 401(k), a cafeteria plan meeting
the requirements of Code Section 125, or any other salary reduction program
authorized under the Code and sponsored by a Participating Company.

Notwithstanding the foregoing, Compensation shall not include any of the
following:

  (a)  
any amount in excess of $200,000, as adjusted for cost-of-living increases in
accordance with Code Section 401(a)(17)(B). The cost-of-living adjustment in
effect for a calendar year applies to annual Compensation for the Plan Year that
begins with such calendar year.

  (b)  
overtime pay, bonuses, and commission;

  (c)  
the value of any stock options;
    (d)  
severance pay of any kind;

  (e)  
any form of special pay other than what is specifically described above; and

  (f)  
any long term disability (LTD) payments made directly by a Participating Company
or under a plan sponsored by such employer.

   
For purposes of determining a Member’s Compensation for the calendar quarter
beginning on January 1, 2005, only such Member’s Compensation received for the
period beginning on and after January 1, 2005 and ending immediately prior to
the Closing shall be taken into account. A Member’s Compensation for any period
beginning on or after the Closing shall be disregarded for purposes of this
Section 1.11.

 

5



--------------------------------------------------------------------------------



 



1.12  
“Disability” means a physical or mental incapacity that actually entitles a
Member to benefits under the group long-term disability (LTD) plan sponsored by
a Participating Company.

1.13  
“Effective Date” means January 1, 2007, except as otherwise specified herein or
as required by law.

1.14  
“Eligible Employee” means an Employee who meets the eligibility requirements of
Article 2.

1.15  
“Employee” means an employee of the Company or an Affiliated Company. However,
the term does not include any person whose services are performed pursuant to a
contract with such person that purports to treat the individual as an
independent contractor even if such individual is later determined (by judicial
action or otherwise) to have been a common law employee of the Company or an
Affiliated Company rather than an independent contractor.

1.16  
“Employment Date” means shall mean the first day on which an Employee is
credited with an Hour of Service.

1.17  
“Enrolled Actuary” means an individual or firm of actuaries, who shall be
independent of the Company, selected from time to time by the Plan
Administrator, who meets the standards and qualifications established by the
Joint Board for the Enrollment of Actuaries, or a firm of actuaries which has on
staff such individual actuary, to perform all necessary actuarial services in
connection with the operation of the Plan.

1.18  
“ERISA” means the Employee Retirement Income Security Act of 1974, as the same
may be amended from time to time, and as interpreted by the regulations, rulings
and cases promulgated or decided thereunder.

1.19  
“Fiduciary” means any person who exercises any discretionary authority or
discretionary control respecting the management of the Plan, assets held under
the Plan, or disposition of Plan assets; who renders investment advice for a fee
or other compensation, direct or indirect, with respect to assets held under the
Plan or has any authority or responsibility to do so; or who has any
discretionary authority or discretionary responsibility in the administration of
the Plan. Any person who exercises authority or has responsibility of a
fiduciary nature as described above shall be considered a Fiduciary under the
Plan.

1.20  
“Fund” means the cash and other investments of the Plan, and income attributable
thereto, held and administered by the Trustee(s) in accordance with the Trust
Agreement(s) and/or by the Insurance Company in accordance with any group
annuity contracts.

 

6



--------------------------------------------------------------------------------



 



1.21  
“Hour of Service” means:

  (a)  
each hour for which an individual is directly or indirectly paid, or entitled to
payment, by the Company or an Affiliate for the performance of duties during a
computation period, such hours to be credited to him for the computation period
or period in which the duties are performed;

  (b)  
each hour for which back pay, irrespective of mitigation of damages, has been
either awarded or agreed to by the Company or an Affiliate, with such hours to
be credited to the individual for the computation period or periods to which the
award or agreement pertains rather than the computation period in which the
award, agreement or payment is made. The same Hours of Service shall not be
credited both under paragraphs (a) or (c) of this Section, as the case may be,
and under this paragraph (b); and

  (c)  
each hour for which the individual is directly or indirectly paid, or entitled
to payment, by the Company or an Affiliate on account of a period of time during
which no duties are performed (irrespective of whether the employment
relationship has terminated) due to vacation, holiday, illness, incapacity
(including disability), layoff, jury duty, military duty or leave of absence.
For purposes of this paragraph (c), an Employee shall not be credited with Hours
of Service on account of payments made or due (i) under a plan maintained solely
for the purpose of complying with applicable workmen’s compensation or
unemployment compensation or disability insurance laws or (ii) which solely
reimburse an Employee for medical or medically related expenses incurred by the
Employee. For purposes of this paragraph (c), the number of Hours of Service to
be credited to an Employee shall be determined in accordance with Department of
Labor Regulations Sections 2530.200b-2(b) and 2530.200b-2(c).

To the extent not credited above, Hours of Service will also be credited, based
on the customary work week of the Employee, for periods of military duty as
required by applicable law provided, however, that military duty shall count as
Hours of Service only if the individual returns to work for the Company or an
Affiliate within the period and under the conditions prescribed by such
applicable law.

1.21A  
“Insurance Company” means any legal reserve life insurance company which has
issued one or more group annuity contracts to the Company or the Trustee for the
purpose of funding all or a part of the benefits due under the Plan.

 

7



--------------------------------------------------------------------------------



 



1.22  
“Interest Credit(s)” means the interest amounts credited to a Member’s Cash
Balance Account pursuant to Section 3.4.

1.23  
“Member” means any Eligible Employee who is currently participating in the Plan
in accordance with Article 2 or any former Eligible Employee who continues to be
entitled to a benefit under the Plan.

1.24  
“Non-Appendix B Member” means any Union Member who does not accrue any benefit
under Appendix B and

  (a)  
who is hired by a Participating Company on or after January 1, 2001; or

  (b)  
who is or becomes employed at the Mystic 8/9 facility or the Fore River facility
on or after January 1, 2001; or

  (c)  
who elected to participate under the cash balance provisions of the Plan
pursuant to Section 2.2(a).

1.25  
“Normal Retirement Date” means the Member’s 65th birthday.

1.26  
“Opening Balance” means those amounts credited to the Cash Balance Accounts of
certain Eligible Employees as provided in Section 3.2.

1.27  
“Parental Absence” means an Employee’s absence from work which has commenced for
any of the following reasons:

  (a)  
the pregnancy of the Employee;
    (b)  
the birth of the Employee’s child;
    (c)  
the adoption of a child by the Employee; or

  (d)  
the need to care for the Employee’s child immediately following its birth or
adoption.

1.28  
“Participating Company” means the Company and any Affiliated Company that adopts
this Plan with the Company’s permission.

1.29  
“Pay Credit” means the notional amounts credited to a Member’s Cash Balance
Account pursuant to Section 3.3.

1.30  
“Payment Date” means:

  (a)  
the first day of the first period for which a benefit is payable to the Member
under the Plan as an annuity, (or to the Spouse or Beneficiary in the case of
death before retirement benefits commence), or

 

8



--------------------------------------------------------------------------------



 



  (b)  
in the case of a benefit payable in the form of a lump sum, the first day on
which all events have occurred (including completion of required application
forms) which entitle the Member, Spouse, or Beneficiary to such benefit.

1.31  
“Plan” means this entire Sithe Stable Pension Account Plan document unless the
context clearly indicates reference to Plan A or Plan B.

1.32  
“Plan A” means the provisions of this Sithe Stable Pension Account Plan document
as applicable to Eligible Employees other than Union Members, as from time to
time amended, subject to the requirements of Sections 9.1 and 12.10 of the Plan.

1.33  
“Plan B”, also known as the Sithe Union Employees Pension Plan, means the
provisions of this document which provide benefits to certain Union Employees as
described in Appendix B and to other Union Employees as described in the
provisions of the Sithe Stable Pension Account, subject to the requirements of
Sections 9.1 and 12.10 of the Plan. Prior to January 1, 2001, Plan B was named
the Sithe Energies Group Pension Plan.

1.34  
“Plan Administrator” means the Dynegy Inc. Benefit Plans Committee.
  1.35  
“Plan Year” means the calendar year.
  1.36  
“Reemployment or Reemployment Date” means the first day on which an Employee
completes an Hour of Service after a Termination Date.
  1.37  
“Retirement Benefit” means either:

  (a)  
a lump sum payment made pursuant to Section 4.2(b)(iii), or

    (b)  
monthly annuity payments.

1.38  
“Spouse” means the person to whom a Member is legally married on his Payment
Date, or if benefit payments have not commenced prior to date of death, the
person to whom the Member was legally married on the date of his death.

1.39  
“Termination Date” means the later of the date an Employee is discharged, dies,
retires, or voluntarily quits employment, or is otherwise deemed to be
terminated from employment with the Company and all Affiliated Companies
according to the applicable Participating Company’s standard personnel practice.

1.40  
“Trust” means the trust established pursuant to the Trust Agreement.

 

9



--------------------------------------------------------------------------------



 



1.41  
“Trust Agreement” means the written agreements, one or more, between the Company
and the Trustee(s) in connection with the Plan, as such agreements may be in
existence or amended from time to time.

1.42  
“Trustee” means such individual(s), corporate entity, or financial institution
as shall have entered into the Trust Agreement with the Company and any
successor thereto.

1.43  
“Union Member” means an Employee whose employment is governed by the terms of a
collective bargaining agreement between the Company and the Utility Workers
Union of America, AFL-CIO and Local 369, Utility Workers Union of America,
AFL-CIO.

ARTICLE 2
PARTICIPATION AND SERVICE

2.1  
Eligibility Requirements. An Eligible Employee is each Employee who:

  (a)  
is employed by a Participating Company;
    (b)  
is not a “leased employee” as defined in Code Section 414(n)(2); and
    (c)  
is not a Union Member accruing benefits under Appendix B.

  (d)  
Notwithstanding anything to the contrary in this Section 2.1, no Employee or
Eligible Employee shall become a Member in the Plan on or after the Closing.

2.2  
Special One-Time Election.

  (a)  
Union Members who on December 31, 2000 are both (1) employed by a Participating
Company and (2) are age 45 or older shall have a one-time opportunity to elect
in writing the retirement provisions under which they choose to be covered. Such
Union Members shall have a choice between participating in the cash balance
provisions described in the main body of this document (the Sithe Stable Pension
Account) or the modified traditional pension plan provisions described in
Appendix B.

  (b)  
Notwithstanding the above, any Union Member who is or becomes employed at the
Mystic 8/9 facility or the Fore River facility on or after January 1, 2001 shall
automatically be covered by the cash balance provisions described in the body of
this document and cease to be covered under the provisions of Appendix B.

  (c)  
Irrespective of whether a Union Member is covered by the cash balance provisions
or the modified traditional pension provisions, all benefits for Union Members
are provided exclusively under Plan B and the assets related thereto.

 

10



--------------------------------------------------------------------------------



 



2.3  
Service.

  (a)  
“Break in Service” means, in the case of any Employee, a Plan Year in which the
Employee has 500 or fewer Hours of Service, but not including any such Plan Year
before the one in which he ceases to be an Employee. Solely for purposes of
determining whether a Break in Service has occurred, there shall be credited to
the Employee as Hours of Service each hour not otherwise creditable under
Section 1.21 during a Parental Absence; provided, that:

  (i)  
Any Hour of Service credited hereunder with respect to an absence shall be
credited (A) only in the Plan Year in which the absence begins, if the Employee
would be prevented from incurring a Break in Service in such Year solely because
of Hours of Service credited hereunder for such absence, or (B) in any other
case, in the immediately following Plan Year;

  (ii)  
No Hours of Service shall be credited hereunder unless the Employee furnishes
the Plan Administrator with such information as the Plan Administrator may
reasonably require (in such form and at such time as the Plan Administrator may
reasonably require) establishing (A) that the absence from work is an absence
described hereunder and (B) the number of days for which the absence lasted.

  (iii)  
In no event shall more than 501 Hours of Service be credited to an Employee
hereunder for any one absence by reason of pregnancy or the placement of any one
child.

  (b)  
“Substantial Break” means, in the case of any Employee or Member who does not
have a nonforfeitable right to any portion of his Accrued Benefit, a number of
consecutive Breaks in Service which equals or exceeds five.

  (c)  
“Year of Vesting Service” means a Plan Year during which an Employee has at
least 1,000 Hours of Service, subject to the following special rules:

  (i)  
In the case of a Member who incurs a Substantial Break, Years of Vesting Service
prior to such Break will be disregarded.

  (ii)  
In the event a Member has a Break in Service and thereafter again becomes an
Employee and a Member without having incurred a Substantial Break, his Years of
Vesting Service prior to his Break in Service shall be restored to him.

 

11



--------------------------------------------------------------------------------



 



ARTICLE 3
CASH BALANCE ACCOUNT

3.1  
In General. A notional account (hereinafter referred to as the Cash Balance
Account) shall be established and maintained for each Member who has been
credited with at least 1,000 Hours of Service during a Plan Year. A Member’s
Cash Balance Account shall consist of the sum of (a) an Opening Balance, if any,
determined in accordance with Section 3.2, (b) Pay Credits determined in
accordance with Section 3.3 and (c) Interest Credits determined in accordance
with Section 3.4.

3.2  
Opening Balance. The Cash Balance Account of each Union Member who participated
in the Sithe Energies Group Pension Plan immediately prior to January 1, 2001
and who is covered by the provisions of this Plan on January 1, 2001, excluding
any Union Member who makes the election described in Section 2.2 of the Plan to
accrue a benefit under Appendix B, shall be credited with an Opening Balance as
of January 1, 2001. The Opening Balance shall be equal to the single sum
Actuarial Equivalent value of the Member’s December 31, 2000 accrued benefit
under the Sithe Energies Group Pension Plan, calculated on the basis of the
Member’s attained age in years and completed months as of December 31, 2000
including the value of any early retirement subsidy for which the Member would
have qualified under Plan B had he retired on December 31, 2000.

3.3  
Pay Credits.

  (a)  
Except as provided under (b) and (c) below, as of the last day of each calendar
quarter, a Pay Credit shall be credited to the Cash Balance Account of each
Member who received Compensation during such quarter calendar. The Pay Credit
shall be equal to 3% of the Member’s Compensation for such calendar quarter.

  (b)  
Except as provided in (c) below, the Pay Credit described in (a) above shall be
rescinded if the Member is not credited with at least 1,000 Hours of Service for
the Plan Year in which the calendar quarter Pay Credit is made.

  (c)  
2005 Plan Year. Notwithstanding subsections (a) and (b) above, solely for the
Plan Year beginning on January 1, 2005 (the “2005 Plan Year”), the Pay Credit
described in (a) above shall be credited immediately prior to the Closing to the
Cash Balance Account of each Member who received Compensation during for the
2005 Plan Year. Such Pay Credit shall be rescinded if the Member is not credited
with at least 1/12 of 1,000 Hours of Service for each full month in the period
beginning on January 1, 2005 and ending immediately prior to the Closing.

 

12



--------------------------------------------------------------------------------



 



3.4  
Interest Credits.

  (a)  
Except as provided under (b) below, Interest Credits shall be equal to a
percentage of the Member’s Cash Balance Account as of the first day of a
calendar quarter and shall be added to each Member’s Cash Balance Account as of
the last day of such quarter. However, for any year in which payment of the
Member’s Cash Balance Account is made in any form, simple interest shall be
credited on the amount of the Member’s Cash Balance Account as of the first day
of the quarter for the period from the first day of such quarter to the expected
Payment Date. In no event will Interest Credits continue after benefits have
commenced.

  (b)  
If the Member’s Pay Credit is rescinded pursuant to Section 3.3(b), the Interest
Credit related thereto described in (a) above shall also be rescinded.

  (c)  
Except as provided in (d) below, the annual rate of interest used to determine
the Interest Credit for a Plan Year shall be the annual average of the yield on
one-year constant maturity Treasury Bill rates in the preceding Plan Year (as
published in the Federal Reserve Statistical Release) plus 1%. This annual rate
shall be converted to a quarterly equivalent for purposes of the quarterly
crediting of interest.

  (d)  
For purposes of determining a Member’s Accrued Benefit, Interest Credits will be
projected for future periods using the interest rate under this Section in
effect at the time the projection is made.

3.5  
Cash Balance Account. As of any date the value of a Member’s Cash Balance
Account shall be equal to the sum of the Opening Balance, if any, and Pay
Credits and the Interest Credits made to such Member’s Cash Balance Account.

Upon the conversion of a Member’s Cash Balance Account to an annuity, or payment
of such account as a lump sum, such Cash Balance Account shall cease to exist.
However, a Member may have a new Cash Balance Account established if he becomes
a Member again following a Payment Date.

3.6  
Reemployment of Members. In the event a Member to whom payment of his retirement
benefit under the Plan has commenced is reemployed by the Company or any
Affiliated Company, payment of his retirement benefit shall not be interrupted
or otherwise adversely affected. In the event a Member is reemployed by the
Company or any Affiliated Company before payment of his retirement benefit has
commenced, his benefit shall not commence during his period of reemployment, but
shall be subject to the terms and conditions of Section 4.1.

 

13



--------------------------------------------------------------------------------



 



ARTICLE 4
PAYMENTS

4.1  
Payment Dates. Subject to the limitations in Section 4.7, the Plan will pay
vested benefits under the Plan on the Payment Date and in the form of payment
elected by the Member under Section 4.2. However, if the lump sum cash-out
amount under Section 4.2(b)(iii) is not more than $1,000, the Plan Administrator
will automatically distribute such amount as soon as practicable after the
Member’s Termination Date, and the Member may not elect an annuity form of
payment.

A Member who has not attained age 64 as of his Termination Date may elect a
Payment Date that is any day up to and including his Normal Retirement Date. A
Member who has attained age 64 or more as of his Termination Date may elect any
Payment Date up to the month in which he would attain 701/2.

  (a)  
The Plan Administrator shall furnish any Member whose employment with the
Company or any Affiliated Company continues beyond his Normal Retirement Date
(or resumes his employment after his Normal Retirement Date, but prior to
commencement of the payment of his retirement benefit) with the notification
described in 29 CFR § 2530.203-3. Upon such Member’s subsequent termination of
employment, his retirement benefit payable pursuant to Article IV shall be
increased to the extent required, if at all, under such regulations as provided
in subsection (b) below to avoid the effecting of a prohibited forfeiture of
benefits by reason of the suspension of benefits during such Member’s post
Normal Retirement Date employment.

  (b)  
A Member described in subsection (a) above shall be entitled to a retirement
benefit equal to the greater of:

  (i)  
his Accrued Benefit determined pursuant to Section 1.1 through the date of his
subsequent termination of employment; or

  (ii)  
the Actuarial Equivalent of his Accrued Benefit payable at his Normal Retirement
Date.

  (c)  
Further, such Member’s retirement benefit payable pursuant to this Section 4.1
shall be increased to the extent required, if at all, under Section
401(a)(9)(C)(iii) of the Code in the event his employment or reemployment
continues after April of the year immediately following the year he attains age
seventy and one-half.

  (d)  
In the event that Member elects a Payment Date after his Normal Retirement Date,
such Member’s benefit shall not be less than the Actuarial Equivalent of his
Accrued Benefit payable at his Normal Retirement Date.

 

14



--------------------------------------------------------------------------------



 



4.2  
Forms of Payment.

  (a)  
Normal Form. The normal form of benefit payable to an unmarried Member will be
the single life annuity described in subsection (b)(i) below. The normal form of
benefit payable to a Member who has a Spouse on his selected Payment Date will
be the qualified joint and survivor annuity which is the 50 percent joint and
survivor annuity with the Spouse as the Beneficiary as described in subsection
(b)(ii) below.

  (b)  
Optional Forms. Subject to the election procedures and other rules and
restrictions in this Article 4 and to the special, additional forms of payment
for certain Union Members under Section 4.3(c), a Member may elect one of the
optional forms of payment described in this subsection (b). The value of each of
the annuity forms of payment under subsection (ii) is the Actuarial Equivalent
of the benefit that would be payable to the Member as a single life annuity
under subsection (i) below.

  (i)  
Single Life Annuity. The single life annuity is a monthly benefit beginning on
the Member’s selected Payment Date and payable throughout his lifetime, ending
with the last payment due on the first day of the month in which his death
occurs. The single life annuity amount shall be equal to the Actuarial
Equivalent of the Member’s vested Cash Balance Account based on the Member’s age
at the Payment Date. Notwithstanding the foregoing, the single life annuity for
a Union Member as of any Payment Date shall never be less than such Union
Member’s accrued benefit under Plan B as of December 31, 2000 reduced for early
payment by using the Member’s age at the Payment Date and the provisions of Plan
B in effect on December 31, 2000.

  (ii)  
Joint and Survivor Annuity. The joint and survivor annuity is a reduced monthly
benefit beginning on the Member’s Payment Date and payable throughout his
lifetime, with either 50 percent or 100 percent, as elected by the Member, of
that monthly amount continuing for life to his surviving Beneficiary, beginning
on the first day of the month following the month in which the Member’s death
occurs. The joint and survivor annuity is the Actuarial Equivalent of the single
life annuity.

  (iii)  
Lump Sum Cash-out.

  (A)  
Form. The lump sum cash-out is a single payment of a Member’s entire vested
interest in the Plan.

 

15



--------------------------------------------------------------------------------



 



  (B)  
Amount. As of any Payment Date, the lump sum cash-out value of the Member’s Plan
benefit is the value of such Member’s vested Cash Balance Account as of such
Payment Date. However, if greater than the Member’s Cash Balance Account, the
amount of such lump sum shall be equal to the greater of the lump sum Actuarial
Equivalent of a Union Member’s: (1) immediate single life annuity based on the
Member’s December 31, 2000 accrued benefit under Plan B reduced for early
commencement on the Payment Date, or (2) the Member’s single life annuity
payable at age 65 based on the Member’s December 31, 2000 accrued benefit under
Plan B. Both (1) and (2) shall be developed using the interest and mortality
assumptions in effect under Plan Section 1.2(b) for the Plan Year in which the
Payment Date occurs, the Union Member’s age as of the Payment Date and the terms
of Plan B in effect on December 31, 2000 (except for the aforementioned interest
and mortality assumptions). Notwithstanding the immediately preceding sentence,
for Payment Dates occurring in the 12-month period ending on December 31, 2001,
the Applicable Interest Rate in effect under Plan B on December 31, 2000 shall
be used to determine the lump sum if such rate produces a greater lump sum
amount.

  (C)  
Over $1,000. If the amount determined under (B) above is greater than $1,000,
the Member may elect to receive the lump sum cash-out only if his Spouse
consents to that form of distribution as required under Section 4.3. The Plan
will simultaneously offer to the Member all annuity forms of payment. A Member
may not split his distribution between an annuity and a lump sum cash-out.

  (D)  
Not Over $1,000. If the amount determined under (B) above is not over $1,000,
the Plan Administrator will automatically make a lump sum cash-out payment to
the Member as soon as practicable after his Termination Date without the
Member’s consent.

  (E)  
Nonvested Member. Regardless of the amount determined under (B) above, the Plan
Administrator will treat each Member who is not fully vested in his Plan benefit
as having received a constructive cash-out of his entire non-vested Plan benefit
as of his Termination Date, and if he resumes Employment before he incurs a five
consecutive Breaks in Service will treat him has having repaid his constructive
cash-out as of his Reemployment Date.

 

16



--------------------------------------------------------------------------------



 



  (F)  
Direct Rollover of Lump Sum Payments. A Member who is eligible to receive a lump
sum cash-out may instruct the Plan Administrator to roll over all or part of his
lump sum payment to an eligible retirement plan. An eligible retirement plan is
an individual retirement account described in Code Section 408(a), an individual
retirement annuity described in Code Section 408(b), an annuity plan described
in Code Section 403(a), a qualified trust described in Code Section 401(a), and,
effective for distributions made after December 31, 2001, an annuity contract
described in Code Section 403(b) and an eligible plan under Code Section 457(b)
which is maintained by a state or political subdivision of a state and which
agrees to separately account for amounts transferred into such plan from this
Plan. The definition of ‘eligible retirement plan’ shall also apply in the case
of a distribution to a surviving Spouse, or to a Spouse or former Spouse who is
an alternate payee under a qualified domestic relations order, as defined in
Code Section 414(p).

The Member, Spouse, or former Spouse, as applicable, must timely provide in
writing all information required to effect the rollover.

  (c)  
Special Optional Payment Forms for Certain Union Members. In lieu of one of the
payment forms described in Section 4.2(b), Union Members who have an Opening
Balance may select an optional form of payment described in Appendix B,
Section B8.1. Each optional form shall be the Actuarial Equivalent of the single
life annuity otherwise payable to such Union Member, but in no event less
valuable than the individual’s accrued benefit at December 31, 2000 under the
terms and conditions of the Sithe Energies Group Pension Plan on such date.

4.3  
Election Procedures.

  (a) (1)
Except as provided in subsections (a)(2) and (a)(3) below, within the period of
time commencing ninety (90) days, and ending thirty (30) days, prior to his
Payment Date, the Plan Administrator shall give each Member a written notice
that Plan benefits thereafter payable will be in the form of a joint and
survivor annuity under Section 4.2(a) in the case of a married Member unless the
Member makes a Qualified Election within the applicable Election Period to
receive Plan benefits payable under the Plan in another form. In the case of a
Member who is not married, the notice shall inform him that Plan benefits will
be paid in the form of an applicable life annuity under Section 4.2(a) unless a
Qualified Election is made for another form of benefit payable under the Plan.
Such notice shall also provide written explanation of (i) the terms and
conditions of the applicable standard form of annuity; (ii) the Member’s right
to make, and the effect of, an election to waive the applicable standard annuity
form of benefit; (iii) the relative values of the applicable optional forms of
benefit available; (iv) the rights of a Member’s Spouse; (v) the right to make,
and the effect of, a revocation of a previous election to waive the applicable
standard form of annuity; (vi) if applicable, his right to defer his Payment
Date; and (vii) if applicable, his right to a direct rollover pursuant to
Section 4.2(b)(iii)(F).

 

17



--------------------------------------------------------------------------------



 



  (2)  
In the event the written notice described in subsection (a)(1) above is provided
to a Member before his Payment Date but less than thirty (30) days prior to such
date, such Member (with the consent of his Spouse, if he is married) may elect,
on a properly completed election form provided by the Plan Administrator, to
waive the minimum thirty (30) day notice period described in subsection (a)(1)
above, provided the following conditions are met:

  (A)  
The Plan Administrator provides descriptive information to the Member clearly
indicating that he has the right to at least thirty (30) days to consider
whether to waive the applicable standard form of annuity and elect an
alternative form of benefit available to him under the Plan;

  (B)  
The Member is permitted to revoke an election made pursuant to (A) above at
least until the Payment Date, or, if later, at any time prior to the expiration
of the seven (7)-day period which begins on the day immediately following the
date the written notice described in subsection (a)(1) above is provided to the
Member and distribution in accordance with such election does not commence prior
to the expiration of such seven (7)-day period; and

  (C)  
The Member’s Payment Date is after the date such written notice is provided to
the Member.

The Member’s Payment Date may be prior to the date the Member makes any
affirmative benefit distribution election pursuant to this subsection (a)(2) and
prior to the date distribution is permitted to commence pursuant to (B) above,
provided that, except in a case due solely to administrative delay, distribution
pursuant to such election shall commence not more than ninety (90) days after
the written notice described in subsection (a)(1) above is provided to the
Member.

 

18



--------------------------------------------------------------------------------



 



  (3)  
In accordance with the conditions and requirements of this subsection (a)(3) and
of Code Section 417(a)(7) and the Treasury Regulations promulgated thereunder, a
Member who is eligible to do so may elect a retroactive annuity starting date
with respect to the distribution of his retirement benefit. For purposes of the
Plan, a retroactive annuity starting date (‘RASD’) means a Payment Date
affirmatively elected by a Member which is on or before the date the written
notice described in subsection (a)(1) above is provided to the Member,

  (A)  
A Member shall be eligible to elect a RASD only if the following requirements
and conditions are met:

  (i)  
The Member has requested the written notice described in subsection (a)(1) above
prior to his Payment Date and, solely due to administrative delay, such written
notice is provided to the Member on or after his Payment Date;

  (ii)  
The Member’s retirement benefit payments have not commenced;

  (iii)  
The Member’s elected RASD is not prior to the date of his termination of
employment;

  (iv)  
The Member’s spouse (including an alternate payee who is treated as such spouse
under an order the Committee has determined to be a qualified domestic relations
order), determined as if the date distributions are to commence was the Member’s
Payment Date, consents to the distribution in a Qualified Election; provided,
however, such spousal consent is not applicable if the amount of the survivor
annuity payments for such spouse under the RASD election are not less than the
amount of the survivor annuity payments for such spouse under the applicable
standard form of annuity with a Payment Date after the date the written notice
described in subsection (a)(1) above is provided to the Member;

 

19



--------------------------------------------------------------------------------



 



  (v)  
Any distribution (including appropriate interest adjustments) based on the RASD
must satisfy the requirements of Section 415 of the Code if the date the
distribution is to commence is substituted for the Payment Date for all
purposes, including for purposes of determining the Applicable Interest Rate and
the applicable mortality table described in Section 1.2 of the Plan; provided,
however, satisfaction of such requirement is not required in the case of a
distribution in the form of an annuity described in Section 4.2 and the date
such distribution is to commence in any such form is twelve (12) months or less
from the RASD; and

  (vi)  
In the case of a form of retirement benefit distribution which would have been
subject to the present value requirements of Section 417(e)(3) of the Code if
such distribution had actually commenced as of the RASD, such distribution must
be not less than the retirement benefit produced by application of the
Applicable Interest Rate and the applicable mortality table described in
Section 1.2 of the Plan determined as of the date distribution is to commence to
the annuity form which corresponds to the annuity form used to determine the
retirement benefit amount as of the RASD.

  (B)  
The future payments of retirement benefits to the Member must be the same as the
future payments of retirement benefit which would have been paid to the Member
if such payments had actually commenced on the RASD and the Member must receive
a make-up payment to reflect the missed payment or payments for the period
between the RASD and the date of the actual make-up payment (with an appropriate
adjustment for interest at the Applicable Interest Rate for such period on such
missed payment or payments);

  (C)  
The written notice described in subsection (a)(1) above must generally be
provided to the Member not less than thirty (30) days nor more than ninety
(90) days prior to the date of the first payment pursuant to the Member’s
election of an RASD and such election must be made after such written notice is
provided but on or prior to the date of such first payment; provided, however,
such written notice may be provided less than thirty (30) days prior to the date
of such first payment if the requirements of subsection (a)(2) above would be
satisfied when such date is substituted for the Payment Date in applying the
requirements of such subsection other than the requirements described in the
final sentence of such subsection; and, provided, further, that, except in a
case due solely to administrative delay, the date of such first payment shall be
not more than ninety (90) days after such written notice is provided to the
Member.

 

20



--------------------------------------------------------------------------------



 



  (4)  
For purposes of this Section 4.3(a), the following defined terms have the
meanings provided below where such terms are used in the initially capitalized
form:

  (A)  
The term ‘Election Period’ shall mean, subject to the modifications under
certain circumstances described in subsection (a)(2) and (a)(3) above, the
ninety (90) day period ending on the Member’s Payment Date.

  (B)  
The term ‘Qualified Election’ shall mean an election to waive the applicable
standard form of annuity. The Member’s election must be in writing and, if he is
married, must be consented to by his Spouse. The Spouse’s consent to an election
must acknowledge the applicable standard form of annuity and the Spouse must
acknowledge such consent before a notary public or Plan representative. The
waiver must state the specific beneficiary applicable (including any class of
beneficiaries). Such election may not be changed without further Spousal
consent. Notwithstanding this consent requirement, if the Member establishes to
the satisfaction of the Plan Administrator that such written consent may not be
obtained because there is no Spouse or the Spouse cannot be located, an election
will be deemed a Qualified Election. Also, if the Member is legally separated or
has been abandoned (within the meaning of applicable law) and the Member has a
court order to such effect, Spousal consent is not required. Any consent
necessary under this subsection (4)(B) will be valid only with respect to the
Spouse who signs the consent, or in the event of a deemed Qualified Election,
the designated Spouse. Additionally, a revocation of a prior election may be
made by a Member without the consent of the Spouse at any time during the
applicable Election Period. The number of revocations shall not be limited. Any
new election of an optional form of benefit will require new Spousal consent.
The preceding sentence shall not apply if such election is back to the
applicable standard form of annuity.

 

21



--------------------------------------------------------------------------------



 



  (b)  
Any Member who would otherwise receive the standard form of benefit described in
Section 4.2 may elect not to take his benefit in such form by properly executing
and filing the benefit election form prescribed by the Plan Administrator during
the Election Period described in Section 4.3(a)(4)(A) as a Qualified Election as
described in Section 4.3(a)(4)(B). The Member who has a Spouse may elect to
receive either the 50 percent or 100 percent joint and survivor annuity with his
Spouse as his Beneficiary, and he will not be required to have his Spouse’s
consent to make this election.

4.4  
Effect of Death on Forms of Payment.

  (a)  
Death of Spouse or Beneficiary Before Benefits Begin. If the Member elects a
payment form with a survivor benefit and his designated Beneficiary dies under
such form of payment before his Payment Date, the survivor form of payment will
not become effective and he will instead receive his retirement benefit in the
normal form under Section 4.2(a) unless he properly elects another form before
his Payment Date and his Spouse consents, if required.

  (b)  
Death of Member Before Benefits Begin. If the Member elects any form of payment
with a survivor benefit and he dies before his Payment Date, his Spouse or other
Beneficiary will not be entitled to any benefits under any such form. However,
the pre-distribution death benefit described under Article 5 shall be payable.

  (c)  
Death of Spouse or Beneficiary After Benefits Begin. If the Member’s benefit has
begun in any form with a survivor benefit and his Spouse or other Beneficiary
dies before he does, he will continue to receive his benefit in the same form.

  (d)  
Death of Member After Benefits Begin. If the Member dies after his benefits have
begun, no death benefit will be payable except to the extent provided under the
form of annuity he was receiving.

4.5   Payment on Member’s Behalf.

  (a)  
Payment to the Member’s Representative. If the Member is incompetent to handle
his affairs on his Payment Date or thereafter, or cannot be located after
reasonable effort, the Plan Administrator, in its discretion, may make payments
to his court-appointed personal representative, or if none is appointed the Plan
Administrator may in its discretion make payments to his next-of-kin.

  (b)  
Payment to Minor or Incompetent Beneficiaries. In the event the deceased
Member’s Beneficiary is a minor, or is legally incompetent, or cannot be
located, the Plan Administrator may, in its discretion, make payment to the
court-appointed guardian or representative of such beneficiary, or to a trust
established for the benefit of such Beneficiary, as applicable.

 

22



--------------------------------------------------------------------------------



 



  (c)  
Judicial Determination. In the event the Plan Administrator considers it
necessary, it may have a court of applicable jurisdiction determine to whom
payments should be made.

4.6  
Unclaimed Benefits. In the event the Plan Administrator cannot locate any person
entitled to receive the Member’s vested Plan Benefit, with reasonable effort and
after a period of five years, his interest will be canceled. However, the
Member’s interest will be reinstated within 60 days after he is located, as
required under Treasury Regulations Section 1.401(a)-14(d) or any other
applicable law. The Plan Administrator will pay any required retroactive payment
in a single sum without adjustment for interest.

4.7  
Maximum Benefit Limitation.

  (a)  
General Limitation. Notwithstanding any other provision of the Plan, neither a
Member’s Retirement Benefits under the Plan nor his own contributions shall, in
any limitation year, be in an amount which would cause the applicable
limitations under section 415 of the Code, which limitations are hereby
incorporated by reference, to be exceeded. With respect to limitation years
beginning prior to January 1, 2000, if the Plan Administrator shall so elect, a
Member’s defined contribution plan fraction under section 415(e) of the Code
shall be determined in accordance with the special transition rule set forth in
section 415(e) (6) of the Code. For purposes of this Section and section 415 of
the Code, “limitation year” means the calendar year.

  (b)  
Reduction in contributions or benefits. In the event any reduction of the
Member’s benefits are required to satisfy the limitations of section 415(b) of
the Code, the amount of the necessary reduction shall be applied in equal
proportions against his annual benefit under this Plan and under each other
defined benefit plan (if any) maintained by the Company or an Affiliated
Company. For limitation years beginning prior to January 1, 2000, in the event
the Member’s benefits would cause the limitations of section 415(e) of the Code
to be exceeded, the Member’s annual benefit under this Plan and under each other
defined benefit plan (if any) maintained by the Company or Affiliated Company
shall be reduced in equal proportions (insofar as practicable) until such
limitations have been satisfied and then, if such reduction is insufficient to
satisfy such limitations, the Member’s annual addition under any defined
contribution plan maintained by the Company or an Affiliated Company shall be
reduced until such limitations have been satisfied. In the event any reduction
in a Member’s annual additions are required in order to satisfy the limitations
of section 415(c) of the Code, such reduction shall be made first in any other,
defined contribution plan maintained by the Company, and thereafter to the
extent necessary in Member contributions under this Plan.

 

23



--------------------------------------------------------------------------------



 



  (c)  
Actuarial Equivalencies — In the event that payment is made in any form other
than a life annuity or qualified 50% joint and survivor annuity, the
determination as to whether the limitations of this Section 4.7 have been
satisfied shall be made, in accordance with regulations prescribed by the
Secretary of the Treasury, by adjusting such benefit so that it is equivalent to
the benefit payable in the form of a life annuity or a qualified 50% joint and
survivor annuity. Such adjustment shall be made on the basis of the interest
rate and mortality table (or other tabular factor) specified in Section 1.2.

4.8  
Minimum Distribution Requirements.

  (a)  
General Rules

  (i)  
Effective Date. The provisions of this Section 4.8 will apply for purposes of
determining required minimum distributions for calendar years beginning with the
2003 calendar year.

  (ii)  
Precedence. The requirements of this Section 4.8 will take precedence over any
inconsistent provisions of the Plan.

  (iii)  
Requirements of Treasury Regulations Incorporated. All distributions required
under this Section 4.8 will be determined and made in accordance with the
Treasury regulations under Code Section 401(a)(9).

  (b)  
Time and Manner of Distribution.

  (i)  
Required Beginning Date. The Member’s entire interest will be distributed, or
begin to be distributed, to the Member no later than the Member’s required
beginning date.

  (ii)  
Death of Member Before Distributions Begin. If the Member dies before
distributions begin, the Member’s entire interest will be distributed, or begin
to be distributed, no later than as follows:

  (A)  
If the Member’s surviving Spouse is the Member’s sole designated Beneficiary,
distributions to the surviving Spouse will begin by December 31 of the calendar
year immediately following the calendar year in which the Member died, or by
December 31 of the calendar year in which the Member would have attained age 70
1/2, if later.

  (B)  
If the Member’s surviving Spouse is not the Member’s sole designated
Beneficiary, then distributions to the designated Beneficiary will begin by
December 31 of the calendar year immediately following the calendar year in
which the Member died.

 

24



--------------------------------------------------------------------------------



 



  (C)  
If there is no designated Beneficiary as of September 30 of the year following
the year of the Member’s death, the Member’s entire interest will be distributed
by December 31 of the calendar year containing the fifth anniversary of the
Member’s death.

  (D)  
If the Member’s surviving Spouse is the Member’s sole designated Beneficiary and
the surviving Spouse dies after the Member but before distributions to the
surviving Spouse begin, this Paragraph (b)(ii), other than Paragraph (b)(ii)(A)
will apply as if the surviving Spouse were the Member.

For purposes of this Paragraph (b)(ii) and Paragraph (e), distributions are
considered to begin on the Member’s required beginning date (or, if Paragraph
(b)(ii)(D) applies, the date distributions are required to begin to the
surviving Spouse under Paragraph (b)(ii)(A)). If annuity payments irrevocably
commence to the Member before the Member’s required beginning date (or to the
Member’s surviving Spouse before the date distributions are required to begin to
the surviving Spouse under Paragraph (b)(ii)(A)), the date distributions are
considered to begin is the date distributions actually commence.

  (iii)  
Form of Distribution. Unless the Member’s interest is distributed in the form of
an annuity purchased from an insurance company or in a single sum on or before
the required beginning date, as of the first distribution calendar year
distributions will be made in accordance with Paragraphs (c), (d) and (e) of
this Section 4.8. If the Member’s interest is distributed in the form of an
annuity purchased from an insurance company, distributions thereunder will be
made in accordance with the requirements of Code Section 401(4)(9) and the
Treasury regulations. Any part of the Member’s interest which is in the form of
an individual account described in Section 414(k) of the Code will be
distributed in a manner satisfying the requirements of Code Section 401(a)(9)
and the Treasury regulations that apply to individual accounts.

 

25



--------------------------------------------------------------------------------



 



  (c)  
Determination of Amounts to be Distributed Each Year.

  (i)  
General Annuity Requirements. If the Member’s interest is paid in the form of
annuity distributions under the Plan, payments under the annuity will satisfy
the following requirements:

  (A)  
the annuity distributions will be paid in periodic payments made at intervals
not longer than one year;

  (B)  
the distribution period will be over a life (or lives) or over a period certain
not longer than the period described in Paragraphs (d) or (e);

  (C)  
once payments have begun over a period certain, the period certain will not be
changed even if the period certain is shorter than the maximum permitted;

  (D)  
payments will either be nonincreasing or increase only as follows:

  (1)  
by an annual percentage increase that does not exceed the annual percentage
increase in a cost-of-living index that is based on prices of all items and
issued by the Bureau of Labor Statistics;

  (2)  
to the extent of the reduction in the amount of the Member’s payments to provide
for a survivor benefit upon death, but only if the Beneficiary whose life was
being used to determine the distribution period described in Paragraph (d) dies
or is no longer the Member’s Beneficiary pursuant to a qualified domestic
relations order within the meaning of Code Section 414(p);

  (3)  
to pay increased benefits that result from a plan amendment.

  (ii)  
Amount Required to be Distributed by Required Beginning Date. The amount that
must be distributed on or before the Member’s required beginning date (or, if
the Member dies before distributions begin, the date distributions are required
to begin under Paragraph (b)(ii)(A) or (B)) is the payment that is required for
one payment interval. The second payment need not be made until the end of the
next payment interval even if that payment interval ends in the next calendar
year. Payment intervals are the periods for which payments are received, e.g.,
bi-monthly, monthly, semi-annually, or annually. All of the Member’s benefit
accruals as of the last day of the first distribution calendar year will be
included in the calculation of the amount of the annuity payments for payment
intervals ending on or after the Member’s required beginning date.

 

26



--------------------------------------------------------------------------------



 



  (iii)  
Additional Accruals After First Distribution Calendar Year. Any additional
benefits accruing to the Member in a calendar year after the first distribution
calendar year will be distributed beginning with the first payment interval
ending in the calendar year immediately following the calendar year in which
such amount accrues.

  (d)  
Requirements for Annuity Distributions That Commence During Member’s Lifetime.

  (i)  
Joint Life Annuities Where the Beneficiary Is Not the Member’s Spouse. If the
Member’s interest is being distributed in the form of a joint and survivor
annuity for the joint lives of the Member and a nonspouse Beneficiary, annuity
payments to be made on or after the Member’s required beginning date to the
designated Beneficiary after the Member’s death must not at any time exceed the
applicable percentage of the annuity payment for such period that would have
been payable to the Member using the table set forth in Q&A-2 of
Section 1.401(a)(9)-6T of the Treasury regulations. If the form of distribution
combines a joint and survivor annuity for the joint lives of the Member and a
nonspouse Beneficiary and a period certain annuity, the requirement in the
preceding sentence will apply to annuity payments to be made to the designated
Beneficiary after the expiration of the period certain.

  (ii)  
Period Certain Annuities. Unless the Member’s Spouse is the sole designated
Beneficiary and the form of distribution is a period certain and no life
annuity, the period certain for an annuity distribution commencing during the
Member’s lifetime may not exceed the applicable distribution period for the
Member under the Uniform Lifetime Table set forth in Section 1.401(a)(9)-9 of
the Treasury regulations for the calendar year that contains the annuity
starting date. If the annuity starting date precedes the year in which the
Member reaches age 70, the applicable distribution period for the Member is the
distribution period for age 70 under the Uniform Lifetime Table set forth in
Section 1.401(a)(9)-9 of the Treasury regulations plus the excess of 70 over the
age of the Member as of the Member’s birthday in the year that contains the
annuity starting date. If the Member’s Spouse is the Member’s sole designated
Beneficiary and the form of distribution is a period certain and no life
annuity, the period certain may not exceed the longer of the Member’s applicable
distribution period, as determined under Paragraph (d)(ii), or the joint life
and last survivor expectancy of the Member and the Member’s Spouse as determined
under the Joint and Last Survivor Table set forth in Section 1.401(a)(9)-9 of
the Treasury regulations, using the Member’s and Spouse’s attained ages as of
the Member’s and Spouse’s birthdays in the calendar year that contains the
annuity starting date.

 

27



--------------------------------------------------------------------------------



 



  (e)  
Requirements For Minimum Distributions Where Member Dies Before Date
Distributions Begin.

  (i)  
Member Survived by Designated Beneficiary. If the Member dies before the date
distribution of his interest begins and there is a designated Beneficiary, the
Member’s entire interest will be distributed, beginning no later than the time
described in Paragraph (b)(ii)(A) or (B), over the life of the designated
Beneficiary or over a period certain not exceeding:

  (A)  
unless the annuity starting date is before the first distribution calendar year,
the life expectancy of the designated Beneficiary determined using the
Beneficiary’s age as of the Beneficiary’s birthday in the calendar year
immediately following the calendar year of the Member’s death; or

  (B)  
if the annuity starting date is before the first distribution calendar year, the
life expectancy of the designated Beneficiary determined using the Beneficiary’s
age as of the Beneficiary’s birthday in the calendar year that contains the
annuity starting date.

  (ii)  
No Designated Beneficiary. If the Member dies before the date distributions
begin and there is no designated Beneficiary as of September 30 of the year
following the year of the Member’s death, distribution of the Member’s entire
interest will be completed by December 31 of the calendar year containing the
fifth anniversary of the Member’s death.

  (iii)  
Death of Surviving Spouse Before Distributions to Surviving Spouse Begin. If the
Member dies before the date distribution of his interest begins, the Member’s
surviving Spouse is the Member’s sole designated Beneficiary, and the surviving
Spouse dies before distributions to the surviving Spouse begin, this Paragraph
(e) will apply as if the surviving Spouse were the Member, except that the time
by which distributions must begin will be determined without regard to Paragraph
(b)(ii)(A).

 

28



--------------------------------------------------------------------------------



 



  (f)  
Definitions.

  (i)  
Designated Beneficiary. The individual who is designated as the Beneficiary
under Section 1.6 of the Plan and is the designated Beneficiary under Code
Section 401(a)(9) and Section 1.401(a)(9)-1, Q&A-4, of the Treasury regulations.

  (ii)  
Distribution Calendar Year. A calendar year for which a minimum distribution is
required. For distributions beginning before the Member’s death, the first
distribution calendar year is the calendar year immediately preceding the
calendar year which contains the Member’s required beginning date. For
distributions beginning after the Member’s death, the first distribution
calendar year is the calendar year in which distributions are required to begin
pursuant to Paragraph (b).

  (iii)  
Life expectancy. Life expectancy as computed by use of the Single Life Table in
Section 1.401(a)(9)-9 of the Treasury regulations.

  (iv)  
Required beginning date. The applicable date specified in Section 12.8(b) of the
Plan.

ARTICLE 5
PRE-DISTRIBUTION DEATH BENEFITS

5.1  
General Provisions. If a Member dies before his Payment Date occurs, 100% of his
Cash Balance Account will be payable to the Member’s Beneficiary. If a Member is
married on the date of his death before his Payment Date, his Spouse shall be
his automatic sole Beneficiary unless the Member elects otherwise and the Spouse
consents in writing in the manner described under Section 4.3. If a Member is
not married on his date of death and has not elected a Beneficiary, his estate
shall automatically be his sole Beneficiary.

5.2  
Payment. If the Cash Balance Account is not greater than $1,000 or if the
Beneficiary is not the Spouse, the Plan Administrator will automatically pay the
Member’s entire Cash Balance Account in a lump sum payment as soon as
practicable after the Member’s death. If the Cash Balance Account is greater
than $1,000, the Member’s surviving Spouse Beneficiary may elect to receive a
lump sum or a single life annuity. Single life annuity payments shall be for the
Spouse’s lifetime only and shall be determined by converting the Member’s Cash
Balance Account to a single life annuity payable to the Spouse in the manner
described under Section 4.2(b)(i) using the Spouse’s age at the Payment Date for
such Spouse.

 

29



--------------------------------------------------------------------------------



 



The Spouse may elect for annuity payments to commence at any time after the
Member’s death. If the Spouse does not elect earlier payment, the Payment Date
for the Spouse’s survivor benefit payable as a life annuity will be the Member’s
Normal Retirement Date.
Lump sum payments to a non-Spouse Beneficiary will be paid as soon as
practicable after the Member’s death. A Spouse electing to receive a lump sum
death benefit must receive such lump sum within 12 months of the Member’s death.
Neither an annuity payable to a Spouse hereunder nor the Actuarial Equivalent of
a lump sum paid to such Spouse hereunder shall be less than the qualified
preretirement survivor’s annuity described in Code Section 417(c).
ARTICLE 6
DISABILITY

6.1  
Disability. If a Non-Appendix B Member incurs a Disability, Pay Credits under
Section 3.3 will continue (at the rate last in effect before the Disability)
until the earlier of (a) the Member’s elected Payment Date or (b) the end of the
calendar quarter in which payments under the Participating Company’s long-term
disability plan cease for any reason.

6.2  
Disability Election. A Non-Appendix B Member who has incurred a Disability may
elect to receive his vested Accrued Benefit at any time after he is no longer
deemed to be an Employee of the Company or any Affiliated Company under the
standard personnel practices of the applicable Participating Company.

6.3  
Cessation. Notwithstanding anything to the contrary in this Article 6, a
Non-Appendix B Member who has incurred a Disability shall not receive continued
Pay Credits with respect to the periods beginning on or after the Closing.

ARTICLE 7
VESTING

               
7.1
    (a)      
For each Year of Vesting Service a Non-Appendix B Member shall vest 33-1/3% in
his Accrued Benefit. A Non-Appendix B Member shall have a nonforfeitable right
to his entire Accrued Benefit after completing three Years of Vesting Service.

  (b)  
Notwithstanding the above, a Non-Appendix B Member shall have a fully vested,
nonforfeitable interest in his Accrued Benefit upon the earliest of:

  (i)  
full vesting under (a) above;

  (ii)  
his attainment of age 65 (Normal Retirement Age) while an Employee; or

  (iii)  
his death while an Employee.

 

30



--------------------------------------------------------------------------------



 



  (c)  
Notwithstanding subsections (a) and (b) above, effective immediately prior to
the Closing, a Non-Appendix B Member shall have a fully vested, nonforfeitable
right to his Accrued Benefit. Notwithstanding subsections (a) and (b) above,
effective immediately prior to the Closing (as defined in the Plan’s Fourth
Amendment), a Member who is employed by a Participating Company immediately
prior to the Closing shall have a fully vested, nonforfeitable right to his
Accrued Benefit.

ARTICLE 8
BENEFICIARIES

8.1  
Beneficiary Designation. Each Member may designate the Beneficiary (including
any co-beneficiary or contingent beneficiary) to whom any benefits, which are
payable to a Beneficiary and which are provided hereunder upon or after the
Member’s death, shall be paid. The Member may change his Beneficiary from time
to time, before or after his retirement. Any designation or change of
Beneficiary shall be subject to the provisions of Section 4.3 and shall be made
by filing written notice thereof with the Plan Administrator in such form as it
shall prescribe.

8.2  
Death of Beneficiary. In the event of the death of any Beneficiary prior to that
of the Member, the interest of such Beneficiary shall vest in the Member by whom
he was designated. If there is no designated Beneficiary living at the time when
any death benefit hereunder would be payable to the Beneficiary, such death
benefit shall be payable to the Member’s estate. Any such payment shall fully
discharge the liability of the Plan, the Fund, the Company, the Plan
Administrator, the Trustee and the Insurance Company.

ARTICLE 9
FUNDING AND CONTRIBUTIONS

9.1  
Establishment of the Funds. Separate Funds shall be established by the Company
for benefits under Plan A and Plan B. Each of the respective Funds shall hold
all contributions made by the Company and earnings and other income attributable
thereto for the related plan. All benefits payable under Plan A shall be
exclusively disbursed from the related Plan A Fund. All benefits payable to
Union Members shall be disbursed from the Fund related to Plan B.

9.2  
Company Contributions. The Plan Administrator shall establish and maintain a
funding policy based on periodic actuarial valuations and reports, which policy
shall require contributions at least sufficient to satisfy the minimum funding
standards of ERISA and the Code. The Company shall make contributions to the
Plan at such times and in such amounts as may be required by or appropriate
under the Plan’s funding policy. All contributions by the Company are
conditioned upon their deductibility under section 404 of the Code.

 

31



--------------------------------------------------------------------------------



 



9.3  
Return of Company Contributions. Anything herein to the contrary
notwithstanding, a contribution or a portion of a contribution made to the Fund
by the Company may be returned to the Company under any of the following
conditions:

  (a)  
In the case of a contribution which is made by reason of a good faith mistake of
fact, the contribution or portion of the contribution so made may be returned to
the Company within one year after the payment thereof.

  (b)  
In the event that a deduction for any contribution or portion thereof is
disallowed under section 404 of the Code, such contribution or such portion
thereof, as the case may be, may be returned to the Company within one year
after the disallowance of the deduction.

  (c)  
In the case of a contribution made in good faith and conditioned upon the
initial qualification of the Plan under section 401(a) of the Code, but the Plan
is determined not to be so qualified, such contribution, or portion thereof, may
be returned to the Company within one year after the Plan is deemed not to be so
qualified.

9.4  
Forfeitures and Other Gains. Gains arising from any forfeiture of the interest
in the Fund of any Member because of death, severance of employment or any other
reason shall be applied to reduce the amount of Company contributions and not to
increase the benefits otherwise payable under the Plan.

9.5  
Expenses. The expenses of administering Plan A or Plan B, including but not
limited to, the fees and expenses of the Trustee as set forth in the applicable
Trust Agreements, the fees and expenses of any Insurance Company for group
annuity contracts, the fees and expenses of any actuary and of any counsel or
other persons employed by the Company or its delegates in the administration of
such plan, and including the premiums for plan termination insurance purchased
by the Plan Administrator from the Pension Benefit Guaranty Corporation, shall
to the extent permitted by law and as directed by the Company, be paid by and
from the respective Fund. To the extent not paid from a Fund, such expenses
shall be paid by the Company and may be reimbursed to the Company from the
appropriate Fund. Notwithstanding the above, the cost to obtain a statement
showing the value of a terminated Member’s vested Accrued Benefits, other than
the statement provided with respect to the Member’s Termination Date and the
annual statements thereafter, will be charged to such Member.

9.6  
Actuarial Valuations. All actuarial valuations of Plan A and Plan B shall be
made by or under the supervision of an actuary retained or employed by the
Company (or its delegate) who is enrolled by the Joint Board for the Enrollment
of Actuaries established under ERISA and shall be made upon such assumed rates
of interest, mortality, and other actuarial components and according to such
methods of computation as the actuary, after consultation with the Company (or
its delegate), may determine to be proper and reasonable.

 

32



--------------------------------------------------------------------------------



 



ARTICLE 10
ADMINISTRATION

10.1  
Delineation of Fiduciary Responsibilities. The fiduciaries with respect to Plan
A and Plan B shall be the Company (and its delegate), the Plan Administrator and
the respective Trustees and, to the extent required by ERISA, any Insurance
Company. The responsibilities of the fiduciaries shall be allocated as provided
herein, and each such fiduciary shall have only those responsibilities and
obligations that are specifically imposed upon it by the Plan, Trust Agreement
or any group annuity contract. Except as otherwise provided by law, each of the
fiduciaries shall be responsible for the proper exercise of its own powers,
duties, responsibilities and obligations under the Plan, and shall not be
responsible for any act or failure to act of any other fiduciary.

  (a)  
Except as provided in Section 11.1, the Company shall have the sole power to
amend and terminate Plan A and Plan B, the sole responsibility to make
contributions to each Fund as provided in Article 9 and such other powers and
duties as are herein specifically provided.

  (b)  
The Trustee shall have the sole responsibility for the administration of the
Trust and, to the extent not delegated to one or more investment managers
(within the meaning of section 3(38) of ERISA) or some other named fiduciary
(including, but not limited to, the Board or Plan Administrator, the management
and control of the assets of the Fund which it receives and invests in
accordance with the terms of the Trust Agreement.

  (c)  
An Insurance Company shall have the sole responsibility for the administration
of any group annuity contract and the management and control of the assets of
the Fund which it receives and invests in accordance with the terms of the group
annuity contract.

  (d)  
The Company (or its delegate) shall have the sole responsibility to appoint and
remove the Trustee and any successor trustee, and enter into and from time to
time amend the Trust Agreement; to appoint or remove the Plan Administrator and
review the operation and performance of such Plan Administrators; and to
establish or alter the funding and investment policy guidelines for the Plan;

 

33



--------------------------------------------------------------------------------



 



  (e)  
The Plan Administrator shall have the sole responsibility to monitor the
performance and operations of the Trustee, any Insurance Company and any
investment manager; to implement the funding and investment policy guidelines
established by the Company (or its delegate); to advise the Company (or its
delegate) with respect to the appointment or removal of the Trustee and the
continuation or alteration of the investment and funding policy guidelines of
Plan A and Plan B; to appoint, remove, or allocate the assets of the Fund among
one or more investment managers (within the meaning of section 3(38) of ERISA)
or Insurance Companies in accordance with the funding and investment policy
guidelines established by the Company (or its delegate) and the terms of the
Trust Agreement; and to exercise such other powers and duties with respect to
the assets of each Fund as are delegated to the Plan Administrator under the
terms of the Trust Agreement or as are otherwise necessary or appropriate to
carry out its responsibilities described above.

  (f)  
Except as otherwise specifically provided herein or in the Trust Agreement or in
a group annuity contract, the general administration of Plan A and Plan B and
the responsibility for carrying out its provisions shall be vested solely in the
Plan Administrator. In addition, the Plan Administrator shall have such powers
and responsibilities as are hereinafter specifically provided.

10.2  
Appointment of the Members of the Administrative Committee. The Company may
appoint a committee (hereafter referred to as the “Administrative Committee”) to
administer the Plan which shall consist of one or more individuals as appointed
from time to time by the Company (or its delegate). The membership of the
Administrative Committee may include individuals who are not covered by Plan A
or Plan B. The Company (or its delegate) may remove any member of the
Administrative Committee at any time in its sole discretion, and any member may
resign by delivering to the Company (or its delegate) his written resignation,
effective upon its delivery or at any later date specified therein. The
remaining member or members of the Administrative Committee shall continue to
act until any vacancy in the membership of such committee is filled by action of
the Company (or its delegate).

10.3  
Organization and Operation of the Administrative Committee. If established, the
Administrative Committee shall appoint from among its members a chairman. The
chairman, when present, shall preside at meetings of the Administrative
Committee. In his absence, those present will choose one of their members to act
as chairman. The Administrative Committee shall appoint a secretary, who shall
keep the minutes of the meetings and perform such other duties as may be
assigned to him by the Administrative Committee. The secretary may, but need
not, be a member of the Administrative Committee or a Member of the Plan. The
Administrative Committee shall act either at any meetings or through a writing
without such a meeting by an agreement of the majority of the members of the
Administrative Committee then in office, and the action of such majority shall
have the same effect for all purposes as if assented to by all members of that
Administrative Committee. Any member of the Administrative Committee who is a
Member of the Plan shall not vote on any question relating exclusively to
himself. The Administrative Committee may authorize one or more of its members
to execute documents on behalf of that Administrative Committee.

Any act which the Plan, the Trust Agreement or a group annuity contract
authorizes or requires the Administrative Committee to do may be specifically
delegated in writing to one or more members of that Administrative Committee.

 

34



--------------------------------------------------------------------------------



 



10.4  
Powers and Duties of the Plan Administrator. The Plan Administrator shall
control the management, operation and administration of the Plan. The powers and
duties of the Plan Administrator shall include but not be limited to the
following:

  (a)  
Construe and interpret Plan A and Plan B in accordance with uniform rules and
regulations consistently applied to all Members.

  (b)  
Decide the eligibility of any persons to be covered under Plan A or Plan B, in
accordance with the provisions of each such plan.

  (c)  
Determine the right of any person to a Retirement Benefit, in accordance with
the provisions of Plan A or Plan B.

  (d)  
Prescribe procedures to be followed by Members in filing applications for
Retirement Benefits.

  (e)  
Issue instructions to the Trustee or Insurance Company in connection with all
Retirement Benefits which are to be paid in accordance with the provisions of
Plan A and Plan B.

  (f)  
Require from the Company and Employees such information as is necessary to
properly administer Plan A and Plan B.

  (g)  
Furnish to the Company (or its delegate) appropriate periodic reports covering
the administration of Plan A and Plan B.

  (h)  
Receive and review periodic accounting of benefit payments made by the Trustee
and/or Insurance Company.

10.5  
Accounts and Records. The Company (or its delegate) shall maintain records
showing the separate fiscal operations of Plan A and Plan B and shall keep in
convenient form such data as may be necessary for periodic actuarial valuations
of the costs, liabilities, and experience gains and losses of each such plan.

The Company (or its delegate) shall prepare annually a report showing in detail
the separate assets and liabilities of Plan A and Plan B and giving a brief
account of the operation of the Plan for the past year. Such report shall be
submitted to the Board and shall be filed in the office of the secretary of the
Board.

 

35



--------------------------------------------------------------------------------



 



10.6  
Employment of Specialists. The Company (or its delegate) shall have the
authority to employ advisors such as attorneys (who may but need not be
attorneys to the Company) or such other persons as it deems necessary or
desirable to provide advice and services to it.

10.7  
Claims and Review Procedures.

  (a)  
Claims procedure. If any person believes he is being denied any rights or
benefits under the Plan, such person may file a claim in writing with the Plan
Administrator. If any such claim is wholly or partially denied, the Plan
Administrator will notify such person of its decision in writing. Such
notification will contain (i) specific reasons for the denial, (ii) specific
reference to pertinent plan provisions, (iii) a description of any additional
material or information necessary for such person to perfect such claim and an
explanation of why such material or information is necessary and
(iv) information as to the steps to be taken if the person wishes to submit a
request for review. Such notification will be given within 90 days after the
claim is received by the Plan Administrator (or within 180 days, if special
circumstances require an extension of time for processing the claim, and if
written notice of such extension and circumstances is given to person within the
initial 90 day period). If such notification is not given within such period,
the claim will be considered denied as of the last day of such period and such
person may request a review of his claim.

  (b)  
Review procedure. Within 60 days after the date on which a person receives
written notice of a denied claim (or, if applicable, within 60 days after the
date on which such denial is considered to have occurred) such person (or his
duly authorized representative) may (i) file a written request with the Plan
Administrator for a review of his denied claim and of pertinent documents and
(ii) submit written issues and comments to the Plan Administrator. The Plan
Administrator will notify such person of its decision in writing. Such
notification will be written in a manner calculated to be understood by such
person and will contain specific reasons for the decision as well as specific
references to pertinent Plan provisions. The decision on review will be made
within 60 days after the request for review is received by the Plan
Administrator (or within 120 days, if special circumstances require an extension
of time for processing the request, such as an election by the Plan
Administrator to hold a hearing, and if written notice of such extension and
circumstances is given to such person within the initial 60 day period). If the
decision on review is not made within such period, the claim will be considered
denied.

  (c)  
Notwithstanding the foregoing, the Plan shall comply with any subsequent claims
and appeals regulations to the extent required by law. Effective January 1,
2002, the Plan’s procedure for denial of claims and for any appeal of such
denial for benefits under the plan shall be set forth in a separate document or
in the Summary Plan Description for this Plan. Such procedures shall comply with
ERISA Section 503 and attendant regulations thereunder to the extent required by
law.

 

36



--------------------------------------------------------------------------------



 



10.8  
Standard of Conduct. Each fiduciary with respect to the Plan shall discharge his
duties to the Plan solely in the interest of Plan Members, surviving Spouses,
and Beneficiaries, with the care, skill, prudence and diligence under the
circumstances that a prudent man acting in a like capacity and familiar with
such matters would use in the conduct of an enterprise of a like character and
with like aims and in accordance with provisions of the Plan, to the extent such
provisions are consistent with ERISA.

10.9  
Indemnification. The Company shall indemnify and hold harmless the Plan
Administrator including each member of the Administrative Committee, if
established, from any and all claims, losses, damages, expenses (including
reasonable counsel fees approved by the Company), and liability (including any
reasonable amount paid in settlement with the Company’s approval), arising from
any act or omissions of such member, except when the same is judicially
determined to be due to the willful misconduct of such member.

10.10  
Compensation of Administrative Committee Members. The members of the
Administrative Committee shall serve without compensation with respect to their
position on the Administrative Committee. All reasonable expenses of the
Administrative Committee shall be paid for by the Company.

10.11  
Actions to be Uniform. Any discretionary actions to be taken under Plan A or
Plan B will be nondiscriminatory and uniform with respect to all persons
similarly situated.

10.12  
Effect of Interpretation or Determination. Any interpretation of Plan A or Plan
B or other determination with respect to such plan by the Plan Administrator
will be final and conclusive for all persons in the absence of clear and
convincing evidence that the Plan Administrator acted arbitrarily and
capriciously.

10.13  
Withholding of Tax. Unless the Plan Administrator otherwise directs the Trustee
or the Insurance Company pursuant to the second sentence of this Section, the
Plan Administrator will be responsible for withholding any and all amounts
required by the Code and applicable regulations to be withheld upon
distributions from the Plan. The Plan Administrator may elect to transfer this
responsibility to the Trustee or an Insurance Company, whichever is the payor
with respect to the distribution in question, by directing said payor, in the
manner prescribed by applicable law and regulations, to withhold the aforesaid
amounts.

 

37



--------------------------------------------------------------------------------



 



ARTICLE 11
AMENDMENT AND TERMINATION

11.1  
Right to Amend. Except as provided in Section 11.3, the Company reserves the
right at any time and from time to time to amend Plan A and Plan B by written
instrument authorized by the Board, executed by the Company and delivered to the
Administrative Committee; provided, however, that no amendment shall be made,
which would, without written consent of the Trustee, increase the duties or
liabilities of the Trustee; and provided, further, that no amendment shall
adversely affect the amount of any Member’s Retirement Benefit based on his
Years of Vesting Service and membership in such plan prior to the date of the
amendment, or decrease his accrued benefit (within the meaning of section
411(d)(6) of the Code) as of the date of the amendment, unless the amendment is
necessary or appropriate to enable such plan or trust to qualify or retain its
qualified status under section 401 of the Code and under any corresponding
section of the Code as hereinafter enacted. Notwithstanding the above, the
Administrative Committee may adopt amendments as necessary to bring Plan A and
Plan B into conformity with legal requirements, or to improve the administration
hereof, provided no such amendments cause a substantial adverse financial effect
upon the Company or the Plan. Notwithstanding the foregoing, the Company may
delegate its authority to amend the Plan to the Plan Administrator with respect
to amendments that are administrative in nature.

11.2  
Right to Terminate. Neither the making of contributions nor the continuance of
the Plan is assumed by the Company as a contractual obligation except as
provided in Section 11.3. The Company reserves the right at any time to suspend
its contributions, for such period as the Board may determine, and reserves the
right at any time by action of the Board, communicated in writing by the Company
to the Plan Administrator, the Trustee and an Insurance Company, to terminate
its contributions or to terminate Plan A or Plan B.

11.3  
Amendments or Termination Affecting Union Members. Notwithstanding the
provisions of this Article 11, no termination, change or amendment to Plan B
which affects the rights and obligations of Union Members, shall be made on or
before the expiration date of the collective bargaining agreement except with
the agreement of the Utility Workers Union of America, AFL-CIO, Local 369.

11.4  
Nonforfeitable Benefits. In the event Plan A or Plan B shall be terminated, or
upon termination of employment of a group of Members constituting a partial
termination of such plan, each such Member’s rights shall become nonforfeitable
to the extent funded or as guaranteed by the Pension Benefit Guaranty
Corporation.

 

38



--------------------------------------------------------------------------------



 



11.5  
Satisfaction of Liabilities. In the event, at any time, Plan A or Plan B shall
be terminated, the assets of the related Fund, after providing for necessary
expenses, shall be allocated to each covered Member, surviving Spouse, or
Beneficiary entitled to a Retirement Benefit in accordance with and subject to
the order of precedence and rules set forth in section 4044 (a) and (b) of ERISA
and the regulations thereunder issued by the Pension Benefit Guaranty
Corporation. If any assets remain in the respective Fund after all such
allocations, such assets shall be returned to the Company. Payment of such
allocations may be accomplished, as determined by the Plan Administrator, by:

  (a)  
continuance of the Fund; or

  (b)  
continuance of that portion of the Fund held by the Trustee under the Trust
Agreement or establishment of a new trust fund; or

  (c)  
continuance of that portion of the Fund held by an Insurance Company under a
group annuity contract or establishment of a new fund (subject to the terms and
conditions of the group annuity contract) under a new group annuity contract; or

  (d)  
purchase of annuity contracts from an Insurance Company;

provided, however that if with respect to any allocation groups, it is not, in
the opinion of the Plan Administrator, practicable or desirable to do any of the
foregoing with respect to such group or groups, the Plan Administrator may
provide for the payment of the allocation for such group or groups in a manner
other than by any of the foregoing methods of payment.
ARTICLE 12
GENERAL PROVISIONS

12.1  
Rights to Benefits. No person shall have any right or claim to a benefit under
the Plan beyond that expressly provided by the Plan and then only to the extent
of the assets available in the Fund which may be applied for his benefit in
accordance with the Plan unless guaranteed by the Pension Benefit Guaranty
Corporation.

12.2  
Company Rights. The establishment and maintenance of the Plan shall not be
construed to give any Employee the right to be retained in the service of the
Company. The contributions of the Company to the Fund shall be for the exclusive
benefit of Members and persons claiming through them, and no part of the Fund
shall revert to the Company other than such residual amount as remains in the
Fund after termination of the Plan and the satisfaction of all obligations to
all Members and Beneficiaries under the Plan.

12.3  
Construction. The provisions of this Plan shall be construed, administered and
enforced according to the provisions of ERISA and, to the extent not preempted
thereby, the laws of the State of Delaware.

 

39



--------------------------------------------------------------------------------



 



12.4  
Titles. The titles of the Sections herein are included for convenience of
reference only and shall not be construed as a part of this Plan, nor have any
effect upon the meaning of the provisions hereof. Unless the context requires
otherwise, the singular shall include the plural; the masculine gender shall
include the feminine; the feminine gender shall include the masculine; and such
words as “herein”, “hereafter”, “hereof” and “hereunder” shall refer to this
instrument as a whole and not merely to the subdivision in which such words
appear.

12.5  
Impossibility of Action. In case it becomes impossible for any fiduciary to
perform any act under this Plan, that act shall be performed which in the
judgment of such fiduciary will most nearly carry out the intent and purposes of
this Plan. All parties concerned shall be bound by any such acts performed under
such conditions.

12.6  
Separability. If any term or provision of this Plan as presently in effect or as
amended from time to time, or the application thereof to any payments or
circumstances, shall to any extent be invalid or unenforceable, the remainder of
the Plan, and the application of such term or provision to payments or
circumstances other than those as to which it is invalid or unenforceable, shall
not be affected thereby, and each term or provision of the Plan shall be valid
and enforced to the fullest extent permitted by law.

12.7  
Merger or Consolidation of Plan. Plan A or Plan B shall not merge or consolidate
with, or transfer or segregate its assets or liabilities to, any other plan
unless each Member of such plan would, if the successor plan were then to be
terminated, be entitled to a Retirement Benefit immediately after the merger,
consolidation, transfer, or segregation which is equal to or greater than the
Retirement Benefit he would have been entitled to immediately before the merger,
consolidation, transfer or segregation, if Plan A or Plan B had then been
terminated.

12.8  
Latest Commencement of Benefits. In no case will the payment of benefits to any
Member commence later than the earlier of:

  (a)  
unless the Member otherwise elects, the sixtieth (60th) day after the latest of
the following:

  (i)  
the close of the Plan Year in which occurs the date on which the Member attains
age sixty-five (65),

  (ii)  
the close of the Plan Year in which occurs the tenth (10th) anniversary of the
year in which the Member commenced participation in the Plan or

 

40



--------------------------------------------------------------------------------



 



  (iii)  
the close of the Plan Year in which the Member terminates his service with the
Company, or

  (b)  
the April 1 of the calendar year following the later of:

  (i)  
the calendar year in which the Member attains age 701/2, or
    (ii)  
the calendar year in which the Member retires.

12.9  
Veterans’ Reemployment Rights. Notwithstanding any provision of the Plan to the
contrary, benefits and service credits with respect to qualified military
service will be provided in accordance with Code Section 414(u).

12.10  
Separate Plans and Assets. Plan B assets (those available to pay benefits that
accrue on behalf of Union Members) shall be available only for such purpose and
shall not be available under any circumstances to pay benefits with respect to
any Member who is not a Union Member. Furthermore, Plan A assets (those
available to pay benefits that accrue on behalf of Members who are not Union
Members) shall be available only for such purpose and shall not be available
under any circumstances to pay benefits with respect to any Union Member. For
Trust accounting purposes, all of Plan A assets shall at all times be accounted
for separately from all of Plan B assets in a manner which satisfies Treas. Reg.
Sec. 1.414(l)-1(b)(8). Plan A and Plan B shall constitute separate plans.

ARTICLE 13
TOP HEAVY

13.1  
Purpose and Applicability. The provisions of this Article are intended to comply
with, and all determinations under this Article will be computed in accordance
with, section 416 of the Code and the regulations promulgated thereunder, which
are specifically incorporated herein by reference. The provisions of
Sections 13.2, 13.3, and 13.4 below shall not apply with respect to any Employee
covered by a collective bargaining agreement as to which retirement benefits
were the subject of good-faith bargaining, unless such agreement provides for
the application of such provisions to such Employees. Accordingly, this Article
only applies to Plan A which does not cover Union Members.

 

41



--------------------------------------------------------------------------------



 



13.2  
Special Vesting. Notwithstanding any other provision of the Plan, other than the
provisions of this Article, each individual who is a Member at any time during a
Plan Year which is a top heavy plan year shall have a fully vested and
nonforfeitable interest in not less than a percentage of his Accrued Benefit as
set forth in the following schedule, based on his completed Years of Vesting
Service:

          Years of   Nonforfeitable   Vesting Service   Percentage  
 
       
Less than 3
    0 %
3 or more
    100 %

In the event any Plan Year subsequent to a top heavy plan year is not itself a
top heavy plan year, the foregoing special vesting schedule shall apply to
benefits accrued through the close of the last Plan Year which was a top heavy
plan year and, in the case of any Member who had completed three or more Years
of Vesting Service or as of the close of the last such top heavy plan year, to
benefits accrued in any Plan Year subsequent to the last such top heavy plan
year.

13.3  
Minimum Benefits. The benefit payable at any time to each Member who is not a
key employee and who completes at least 1,000 Hours of Service in a Plan Year
which is a top heavy plan year, determined as of the end of such Plan Year (and
as of the end of any subsequent Plan Year) and when expressed as an annual
benefit payable as a single life annuity commencing at the Member’s Normal
Retirement Date, shall not be less than the lesser of

  (a)  
the product of (i) two percent of the Member’s high five year compensation and
(ii) the number of his years of service for minimum benefit purposes (excluding
any such year that was not a top heavy plan year), and

  (b)  
twenty percent of his high five year compensation;

provided, that in the case of any Member who is also a member in a defined
contribution plan or plans maintained by the Company or an Affiliated Company,
the additional benefit accrual required under this Section shall not exceed an
amount which, when considered together with company contributions allocated to
the Member’s accounts under such other plan or plans, would satisfy such
requirements as the Secretary of the Treasury may prescribe, pursuant to section
416(f) of the Code, to prevent duplication of benefits. If payment of the
Member’s benefit under the Plan is suspended in circumstances in which, but for
section 411(a)(3)(B) of the Code and section 203 (a)(3)(B) of ERISA, such
suspension would constitute a forfeiture of benefits, the minimum benefit
described above, to the extent affected by such suspension, shall be actuarially
increased (using the assumptions used in determining an Actuarial Equivalent
benefit) to reflect such period of suspension.

 

42



--------------------------------------------------------------------------------



 



13.4  
Definitions. For purposes of this Article:

  (a)  
“Compensation” means the Member’s wages, salaries, fees for professional
services and other amounts received for personal services actually rendered in
the course of employment with the Company, including amounts (if any) by which
the Member’s compensation is reduced pursuant to an election under a cash or
deferred arrangement described in section 401(k) of the Code, that is part of a
plan maintained by the Company, or a cafeteria plan maintained by the Company
under section 125 of the Code, but does not include any other amounts which are
excluded under the definition of compensation provided in the Treasury
Regulations promulgated under section 415 of the Code; provided that
compensation for a Plan Year in excess of the amount in effect for a Plan Year
under section 401(a)(17) of the Code) will be disregarded under the Plan in
accordance with the rules under section 401(a)(17) of the Code.

  (b)  
“High five year compensation” means the average of the Member’s annual
compensation for those five consecutive years of service for minimum benefit
purposes (or, if the Member has less than five such years, then for his number
of consecutive years of service for minimum benefit purposes) for which his
aggregate compensation is greatest. Any Plan Year which is not a year of service
for minimum benefit purposes shall be ignored in determining whether the
Member’s years of service for minimum benefit purposes are consecutive.

  (c)  
“Key employee” means any Employee or former Employee (including any deceased
Employee) who at any time during the Plan Year that includes the determination
date was an officer of the Company having annual compensation greater than
$130,000 (as adjusted under Section 416(i)(1) of the Code for Plan Years
beginning after December 31, 2002), a five-percent owner of the Company, or a
one-percent owner of the Company having annual compensation of more than
$150,000. For this purpose, annual compensation means compensation within the
meaning of Section 415(c)(3) of the Code. The determination of who is a Key
Employee will be made in accordance with Section 416(i)(1) of the Code and the
applicable regulations and other guidance of general applicability issued
thereunder.

 

43



--------------------------------------------------------------------------------



 



  (d)  
“Top heavy plan year” means a Plan Year in which the sum of the present values
of the total accrued benefits of all key employees under the Plan and under each
other defined benefit plan (as of the applicable determination date of each such
plan) which is aggregated with this Plan, plus the sum of the account balances
of all key employees under each defined contribution plan (as of the applicable
determination date of each such plan) which is aggregated with this Plan,
exceeds sixty percent of the sum of such amounts for all Employees or former
Employees (other than former key employees but including beneficiaries of
deceased former Employees) under such plans. The following rules shall apply for
purposes of making the foregoing determination:

  (i)  
The term “determination date” means, with respect to the initial plan year of a
plan, the last day of such plan year and, with respect to any other plan year of
a plan, the last day of the preceding plan year of such plan. The term
“applicable determination date” means, with respect to the Plan, the
determination date for the Plan Year of reference and, with respect to any other
plan, the determination date for any plan year of such plan which falls within
the same calendar year as the applicable determination date of the Plan.

  (ii)  
The present values of accrued benefits or account balances under a plan as of
the determination date shall be increased by the distributions made with respect
to the Employee under the Plan and any plan aggregated with the Plan under
Section 416(g)(2) of the Code during the 1-year period ending on the
determination date. The preceding sentence shall also apply to distributions
under a terminated plan which, had it not been terminated, would have been
aggregated with the Plan under Section 416(g)(2)(A)(i) of the Code. In the case
of a distribution made for a reason other than separation from service, death,
or disability, this provision shall be applied by substituting ‘5-year period’
for ‘1-year period’. The accrued benefits and account balances of any individual
who has not performed services for the Company during the 1-year period ending
on the determination date shall not be taken into account. In the case of a
defined benefit plan, such valuation date must be the same date as is employed
for computing plan costs for minimum funding purposes, and the determination of
the present value of accrued benefits shall be made on the basis of reasonable
interest and mortality assumptions, including without limitation those used for
minimum funding purposes or for purposes of determining the actuarial
equivalence of optional benefits under the plan. In the case of a defined
contribution plan, the value of account balances will be adjusted for
contributions made after the valuation date to the extent required by applicable
Treasury regulations.

  (iii)  
There shall be aggregated with this Plan: (A) any other plan of the Company or
an Affiliated Company under which at least one key employee participates and
which is able to satisfy the requirements of sections 401(a)(4) and 410 of the
Code by reason, at least in part, of the existence of this Plan, and (B) if at
least one key employee is a Member hereunder, any other plan of the Company or
an Affiliated Company (i) in which a key employee participates or (ii) which
enables another such plan (including, but not limited to, the Plan) to satisfy
the requirements of sections 401(a)(4) and 410 of the Code. Any plan of the
Company or an Affiliated Company not required to be aggregated with the Plan may
nevertheless, in the discretion of the Administrative Committee, be aggregated
with the Plan if the benefits and coverage of all aggregated plans would
continue to satisfy the requirements of sections 401(a)(4) and 410 of the Code.

 

44



--------------------------------------------------------------------------------



 



  (e)  
“Year of service for minimum benefit purposes” means, with respect to any
Member, each Plan Year in which the Member completes at least 1,000 Hours of
Service except any such year which begins after the last day of the most recent
Plan Year which was a top heavy plan year. For purposes of satisfying the
minimum benefit provisions of Section 416(c)(1) of the Code, in determining
years of minimum benefit service, any service with the Company shall be
disregarded to the extent that such service occurs during a Plan Year when the
Plan benefits (within the meaning of Section 410(b) of the Code) no Key Employee
or former Key Employee.

13.5  
Adjustment to Benefit Limitations. In applying the limitations of Section 4.7
for any Plan Year which begins prior to January 1, 2000 which is a top heavy
plan year, Code section 415(e)(2)(B) and (3)(B) will be applied by substituting
“1.0” for “1.25” wherever “1.25” appears therein unless (a) the Plan and each
plan with which the Plan is required to be aggregated pursuant to the first
sentence of Section 13.4.(d)(iii) satisfies the requirements of section
416(h)(2)(A) of the Code, and (b) such Plan Year would not be a top heavy plan
year if “ninety percent” were substituted for “sixty percent” in the first
paragraph of Section 13.4(d).

IN WITNESS WHEREOF, Sithe Energies, Inc. have caused this instrument to be duly
executed in its name and behalf on this 29th day of January, 2007.

         
 
  SITHE ENERGIES, INC.
 
       
 
  By:   /s/ [ILLEGIBLE]
 
 

 

45



--------------------------------------------------------------------------------



 



APPENDIX A
SPECIAL PROVISIONS FOR FORMER GPU REPRESENTED EMPLOYEES
ARTICLE A1
PURPOSE AND APPLICABILITY
This Appendix A exists solely for a historical reference. Effective May 12,
2000, Sithe Energies, Inc. sold certain of its operating facilities described
below to Reliant Energy. As a result of the transaction, Reliant Energy assumed
the existing collective bargaining agreements with the unions and agreed to
continue to provide pension benefits pursuant to such collective bargaining
agreements. Furthermore, Reliant Enemy agreed to the transfer of the assets and
liabilities attributable to the employees covered at such operating facilities
from this Plan to a plan sponsored by Reliant Energy and the Plan was amended to
delete the following provisions. Sithe Energies, Inc. is no longer liable for
any benefits relating to the former employees described below.

A1.1  
Purpose and Applicability. Effective November 24, 1999 (the “Closing Date”),
Sithe Energies, Inc. acquired the fossil fuel and hydroelectric generating
assets of GPU, Inc and its operating subsidiaries (collectively “GPU”). As a
result of such transaction, certain operating companies of Sithe Energies, Inc.
assumed existing collective bargaining agreements with certain unions and have
agreed to continue to provide pension benefits pursuant to such collective
bargaining agreements and other agreements between and among Sithe Energies,
Inc. and its operating companies, GPU, and the respective unions. Such pension
benefits had previously been provided under the applicable union pension plans
sponsored by GPU (“GPU Plans”).

Accordingly, notwithstanding any provision of the Plan to the contrary, the
purpose of this Appendix A is to describe the pension benefits that accrued for
such covered union groups and to incorporate by reference certain substantive
provisions of the GPU Plans as indicated below. To the extent GPU Plan
provisions are not incorporated by reference, as indicated below, the provisions
of this Plan shall apply.
All assets available to pay pension benefits with respect to Members that accrue
pursuant to the terms and provisions of Articles A2, A3 or A4 of this Appendix A
(the “Appendix A Portion of the Plan”) shall be available only for such purpose
and shall not be available under any circumstances to pay pension benefits with
respect to any Union Member covered by Plan B.
In no event shall this Plan be liable for any benefits accrued under the GPU
Plans. By adopting the following incorporations by reference, Sithe Energies,
Inc. and its operating companies do not become sponsors of or parties to any GPU
Plan.
As described below, benefits provided under this Appendix A shall be based
solely on service with the Participating Company from the Closing Date to
May 12, 2000.

 

46



--------------------------------------------------------------------------------



 



A1.2  
Participating Company. Notwithstanding any other section of the Plan to the
contrary, “Eligible Employee” shall include any Employee of a Participating
Company. Participating Company means the Company and any other Affiliated
Company which adopts this Plan with the approval of the Company. Effective
November 24, 1999, solely for purposes of the Appendix A Portion of the Plan,
the Participating Companies shall include Sithe Pennsylvania Holdings, LLC;
Sithe Maryland Holdings, LLC; Sithe New Jersey Holdings, LLC; and Sithe
Northeast Management Company.

A1.3  
Plan Assets. Notwithstanding anything in the Plan to the contrary, for Trust
accounting purposes, all of the assets subject to the Appendix A Portion of the
Plan shall be part of Plan A and at all times be accounted for separately from
all of the Plan B assets in a manner which satisfies Treas. Reg. Sec.
1.414(l)-l(b)(8).

ARTICLE A2
JERSEY PLAN COVERED GROUP PROVISIONS
Except as hereinafter provided, the Plan hereby incorporates by reference the
benefit provisions of the Jersey Central Power & Light Company Plan for
Retirement Annuities as in effect on the Closing Date (the “Jersey Plan”) but by
replacing any reference to GPU Companies with Affiliated Company as defined
herein. Accordingly, except as modified below, a Jersey Plan Eligible Employee
shall accrue benefits as if such individual participated in the Jersey Plan
based on service credited hereunder after the Closing Date through May 12, 2000.

A2.1  
Jersey Plan Eligible Employee. Any Eligible Employee of a Participating Company
who is covered under a collective bargaining agreement between Sithe New Jersey
Holdings LLC, Sithe Mid-Atlantic Power Services, Inc. and Local Unions 327,
1289, and 1314 of the International Brotherhood of Electrical Workers AFL-CIO,
is a member of the Jersey Plan Covered Group. Each Eligible Employee of the
Jersey Plan Covered Group shall become an active Member of the Plan under this
Article A2 upon the Closing Date if such individual was an active participant in
the Jersey Plan immediately prior to the Closing Date. Otherwise, such
individual shall become a Member hereunder upon satisfying the eligibility
conditions of the Jersey Plan.

A2.2  
Creditable Service. In general, Creditable Service under this Plan shall not
include service prior to the Closing Date nor after May 12, 2000. However, for a
Jersey Plan Eligible Employee who was an active participant in the Jersey Plan
immediately prior to the Closing Date, Creditable Service under this Plan will
be measured from the individual’s last anniversary date of his or her employment
with GPU prior to November 24, 1999 if such anniversary date is between May 24,
1999 and November 24, 1999 and the individual was not credited with a full year
of benefit service under the Jersey Plan for the last fractional year of
employment. Notwithstanding anything to the contrary, no individual will receive
duplicate service under both the Jersey Plan and this Plan.

 

47



--------------------------------------------------------------------------------



 



A2.3  
Vesting Service. Vesting Service shall be determined in the same manner as
provided in the Jersey Plan. Furthermore, vesting service credited under the
Jersey Plan, if any, shall be recognized as Vesting Service for purposes of this
Plan. However, in no event will a Member receive duplicate vesting service for
service credited under both the Jersey Plan and this Plan.

A2.4  
Creditable Service for Determination of Basic Annuity. In determining a Member’s
Basic Annuity, a Member’s number of years of creditable service credited under
the Jersey Plan, if any, shall be taken into account hereunder solely for the
purpose of determining the appropriate accrual percentage to be multiplied by
the Member’s Basic Earnings.

A2.5  
Service for All Other Purposes. For purposes of determining eligibility to
participate under this Article, eligibility for an early or normal retirement
benefit, or for any purpose other than as described above, service for such
purpose credited to a Member under the Jersey Plan, if any, shall be taken into
account for such purpose under this Plan. However, in no event will a Member
receive duplicate service for service credited under both the Jersey Plan and
this Plan.

A2.6  
Basic Earnings. For purposes of determining a Member’s Basic Earnings under this
Plan, earning under the Jersey Plan prior to the Closing Date, if any shall be
taken into account.

A2.7  
Inapplicable Jersey Plan Provisions. The provisions of the Jersey Plan which are
administrative in nature, do not otherwise relate to determining an individual’s
benefit, which relate to employee contributions, or for which there is a
substantially similar provision in this Plan shall not apply hereunder.
Accordingly, notwithstanding any provision herein to the contrary, the following
Sections of the Jersey Plan shall not apply hereunder and are excluded from
incorporation in this Plan:

Foreword;
Section 4 (Transfers);
Section 7 (Determination of Additional Annuities);
Section 8 (Rights of Beneficiaries);
Section 11 (Payment of Annuities);
Section 12 (Financing the Plan);
Section 13 (Retirement Annuity Fund);
Section 14 (Administration of the Plan);
Section 15 (Rights of Retired Employees);
Section 16 (Consolidation, Merger, or Sale of Property);
Section 17 (Amendment or Termination of the Plan);
Section 18 (Limit of Benefit From Retirement Annuity Fund);
Section 19 (Other Limitations of Certain Benefits Payable);
Section 20 (Miscellaneous); and
Section 21 (1996 Voluntary Enhanced Retirement Program).
In addition any Plan provision which is required to maintain the Plan’s
qualification status under Section 401(a) of the Code shall supersede any
contrary provision of the Jersey Plan.

 

48



--------------------------------------------------------------------------------



 



ARTICLE A3
METROPOLITAN PLAN COVERED GROUP PROVISIONS
Except as hereinafter provided, the Plan hereby incorporates by reference the
benefit provisions of the Metropolitan Edison Company Plan for Retirement
Annuities as in effect on the Closing Date (the “Metropolitan Plan”) but by
replacing any reference to GPU Companies with Affiliated Company as defined
herein. Accordingly, except as modified below, a Metropolitan Plan Eligible
Employee shall accrue benefits as if such individual participated in the
Metropolitan Plan based on service credited hereunder after the Closing Date
through May 12, 2000.

A3.1  
Metropolitan Plan Eligible Employee. Any Eligible Employee of a Participating
Company who is covered under a collective bargaining agreement between Sithe
Pennsylvania Holdings LLC, Sithe Mid-Atlantic Power Services, Inc. and Local
Union 777 of the International Brotherhood of Electrical Workers AFL-CIO, is a
member of the Metropolitan Plan Covered Group. Each Eligible Employee of the
Metropolitan Plan Covered Group shall become an active Member of the Plan under
this Article A3 upon the Closing Date if such individual was an active
participant in the Metropolitan Plan immediately prior to the Closing Date.
Otherwise, such individual shall become a Member hereunder upon satisfying the
eligibility conditions of the Metropolitan Plan.

A3.2  
Creditable Service. In general, Creditable Service under this Plan shall not
include service prior to the Closing Date nor after May 12, 2000. However, for a
Metropolitan Plan Eligible Employee who was an active participant in the
Metropolitan Plan immediately prior to the Closing Date, Creditable Service
under this Plan will be measured from the individual’s last anniversary date of
his or her employment with GPU prior to November 24, 1999 if such anniversary
date is between May 24, 1999 and November 24, 1999 and the individual was not
credited with a full year of benefit service under the Metropolitan Plan for the
last fractional year of employment. Notwithstanding anything to the contrary, no
individual will receive duplicate service under both the Metropolitan Plan and
this Plan.

A3.3  
Vesting Service. Vesting Service shall be determined in the same manner as
provided in the Metropolitan Plan. Furthermore, vesting service credited under
the Metropolitan Plan, if any, shall be recognized as Vesting Service for
purposes of this Plan. However, in no event will a Member receive duplicate
vesting service for service credited under both the Metropolitan Plan and this
Plan.

 

49



--------------------------------------------------------------------------------



 



A3.4  
Creditable Service for Determination of Basic Annuity. In determining a Member’s
Basic Annuity; a Member’s number of years of creditable service credited under
the Metropolitan Plan, if any, shall be taken into account hereunder solely for
the purpose of determining the appropriate accrual percentage to be multiplied
by the Member’s Basic Earnings.

A3.5  
Service for All Other Purposes. For purposes of determining eligibility to
participate under this Article, eligibility for an early or normal retirement
benefit, or for any purpose other than as described above, service for such
purpose credited to a Member under the Metropolitan Plan, if any, shall, be
taken into account for such purpose under this Plan. However, in no event will a
Member receive duplicate service for service credited under both the
Metropolitan Plan and this Plan.

A3.6  
Basic Earnings. For purposes of determining a Member’s Basic Earnings under this
Plan, earning under the Metropolitan Plan prior to the Closing Date, if any,
shall be taken into account.

A3.7  
Inapplicable Metropolitan Plan Provisions. The provisions of the Metropolitan
Plan which are administrative in nature, do not otherwise relate to determining
an individual’s benefit, which relate to employee contributions, or for which
there is a substantially similar provision in this Plan shall not apply
hereunder. Accordingly, notwithstanding any provision herein to the contrary,
the following Sections of the Metropolitan Plan shall not apply hereunder and
are excluded from incorporation in this Plan:

Foreword;
Section 4 (Transfers);
Section 7 (Determination of Additional Annuities);
Section 8 (Rights of Beneficiaries);
Section 11 (Payment of Annuities);
Section 12 (Financing the Plan);
Section 13 (Retirement Annuity Fund);
Section 14 (Administration of the Plan);
Section 15 (Rights of Retired Employees);
Section 16 (Consolidation, Merger, or Sale of Property);
Section 17 (Amendment or Termination of the Plan);
Section 18 (Limit of Benefit From Retirement Annuity Fund);
Section 19 (Other Limitations of Certain Benefits Payable);
Section 20 (Miscellaneous); and
Section 21 (1996 Voluntary Enhanced Retirement Program).

In addition any Plan provision which is required to maintain the Plan’s
qualification status under Section 401(a) of the Code shall supersede any
contrary provision of the Metropolitan Plan.

 

50



--------------------------------------------------------------------------------



 



ARTICLE A4
PENELEC PLAN COVERED GROUP PROVISIONS
Except as hereinafter provided, the Plan hereby incorporates by reference the
benefit provisions of the Pennsylvania Electric Company Plan for Retirement
Annuities as in effect on the Closing Date (the “Penelec Plan”) but by replacing
any reference to GPU Companies with Affiliated Company as defined herein.
Accordingly, except as modified below, a Penelec Plan Eligible Employee shall
accrue benefits as if such individual participated in the Penelec Plan based on
service credited hereunder after the Closing Date and through May 12, 2000.

A4.1  
Penelec Plan Eligible Employee. Any Eligible Employee of a Participating Company
who is covered under a collective bargaining agreement between Sithe
Pennsylvania Holdings LLC, Sithe Maryland Holdings LLC, Sithe Mid-Atlantic Power
Services, Inc., Sithe Northeast Management Company and Local Union 459 of the
International Brotherhood of Electrical Workers AFL-CIO (other than those
employees who are employed by Sithe Northeast management Company at Keystone and
Conemaugh assets), is a member of the Penelec Plan Covered Group. Each Eligible
Employee of the Penelec Plan Covered Group shall become an active Member of the
Plan under this Article A4 upon the Closing Date if such individual was an
active participant in the Penelec Plan immediately prior to the Closing Date.
Otherwise, such individual shall become a Member hereunder upon satisfying the
eligibility conditions of the Penelec Plan.

A4.2  
Creditable Service. In general, Creditable Service under this Plan shall not
include service prior to the Closing Date nor after May 12, 2000. However, for a
Penelec Plan Eligible Employee who was an active participant in the Penelec Plan
immediately prior to the Closing Date, Creditable Service under this Plan will
be measured from the individual’s last anniversary date of his or her employment
with GPU prior to November 24, 1999 if such anniversary date is between May 24,
1999 and November 24, 1999 and the individual was not credited with a full year
of benefit service under the Penelec Plan for the last fractional year of
employment. Notwithstanding anything to the contrary, no individual will receive
duplicate service under both the Penelec Plan and this Plan.

A4.3  
Vesting Service. Vesting Service shall be determined in the same manner as
provided in the Penelec Plan. Furthermore, vesting service credited under the
Penelec Plan, if any, shall be recognized as Vesting Service for purposes of
this Plan. However, in no event will a Member receive duplicate vesting service
for service credited under both the Penelec Plan and this Plan.

 

51



--------------------------------------------------------------------------------



 



A4.4  
Creditable Service for Determination of Basic Annuity. In determining a Member’s
Basic Annuity, a Member’s number of years of creditable service credited under
the Penelec Plan, if any, shall be taken into account hereunder solely for the
purpose of determining the appropriate accrual percentage to be multiplied by
the Member’s Basic Earnings.

A4.5  
Service for All Other Purposes. For purposes of determining eligibility to
participate under this Article, eligibility for an early or normal retirement
benefit, or for any purpose other than as described above, service for such
purpose credited to a Member under the Penelec Plan, if any, shall be taken into
account for such purpose under this Plan. However, in no event will a Member
receive duplicate service for service credited under both the Penelec Plan and
this Plan.

A4.6  
Basic Earnings. For purposes of determining a Member’s Basic Earnings under this
Plan, earning under the Penelec Plan prior to the Closing Date, if any shall be
taken into account.

A4.7  
Inapplicable Penelec Plan Provisions. The provisions of the Penelec Plan which
are administrative in nature, do not otherwise relate to determining an
individual’s benefit, which relate to employee contributions, or for which there
is a substantially similar provision in this Plan shall not apply hereunder.
Accordingly, notwithstanding any provision herein to the contrary, the following
Sections of the Penelec Plan shall not apply hereunder and are excluded from
incorporation in this Plan:

Foreword;
Section 4 (Transfers);
Section 7 (Determination of Additional Annuity);
Section 8 (Rights of Beneficiaries);
Section 11 (Payment of Annuities);
Section 12 (Financing the Plan);
Section 13 (Retirement Annuity Fund);
Section 14 (Administration of the Plan);
Section. 15 (Rights of Retired Employees);
Section 16 (Consolidation, Merger, or Sale of Property);
Section 17 (Amendment or Termination of the Plan);
Section 18 (Limit of Benefit From Retirement Annuity Fund);
Section 19 (Other Limitations of Certain Benefits Payable);
Section 20 (Miscellaneous); and
Section 21. (1996 Voluntary Enhanced Retirement Program).
In addition any Plan provision which is required to maintain the Plan’s
qualification status under Section 401(a) of the Code shall supersede any
contrary provision of the Penelec Plan.

 

52



--------------------------------------------------------------------------------



 



APPENDIX B
MODIFIED TRADITIONAL PENSION PLAN FOR CERTAIN UNION MEMBERS
ARTICLE B1
INTRODUCTION
This Appendix B shall exist solely for historical reference. Effective
October 31, 2002, Sithe Energies, Inc. sold Sithe New England Power Services,
Inc. to Exelon. As a result of the transaction, Exelon assumed the assets and
liabilities of the Sithe Union Employees Pension Plan. On and after November 1,
2002, Sithe Energies, Inc. shall no longer be liable for any benefits relating
to former employees who were covered under the Sithe Union Employees Pension
Plan as described in the further provisions of this Appendix B, and the Plan is
hereby amended accordingly, to delete the following provisions.
This Appendix B contains the modified traditional pension plan provisions which
prior to January 1, 2001 constituted the main body of the Sithe Energies Group
Pension Plan, originally effective May 16, 1998. All Union Members who accrue
benefits under Appendix B (instead of under the cash balance provisions of the
Plan document) are referred to as “Appendix B Members”. Notwithstanding any
other provision to the contrary, there will be no new Appendix B Members after
January 1, 2001. These provisions and all those found in the body of the Plan
that apply to Union Employees are collectively a continuation of the Sithe
Energies Group Pension Plan, and effective January 1, 2001 are known as the
Sithe Union Employees Pension Plan referred to herein as Plan B.
All provisions of the main Plan document apply to Appendix B Members except the
following:
Plan Article Sections Inapplicable to Appendix B Members
Article 1: Section 1.1
Section 1.2
Section 1.4
Section 1.6
Section 1.8
Section 1.11
Section 1.13
Section 1.14
Section 1.15
Section 1.16
Section 1.22
Section 1.23
Section 1.24
Section 1.25
Section 1.26
Section 1.29
Section 1.30
Section 1.31
Section 1.35
Section 1.36
Section 1.37

 

53



--------------------------------------------------------------------------------



 



Definitions in the body of the main Plan document that are superceded by
definitions in this Appendix B.
Article 2: Entire Article

Article 3: Entire Article

Article 4: Section 4.1

Section 4.2
Section 4.4
Article 5: Entire Article

Article 6: Entire Article

Article 7: Entire Article

Article 13: Entire Article
ARTICLE B2
DEFINITIONS OTHER THAN SERVICE DEFINITIONS

B2.1  
“Accumulated Member Contributions”, as of any specified time, means the sum of
all contributions made by a Member under this Plan which have not been
withdrawn, with interest credited on such amounts, for each Plan Year or portion
thereof at the rate of 120 percent of the Federal mid-term rate as in effect
under section 1274 of the Code for the first month of such Plan Year. Interest
shall be computed on each contribution from the January 1 next following the
date such contribution was due to the earlier of:

  (a)  
the first day of the month in which the Member commences to receive Retirement
Benefit payments, attains his Normal Retirement Date, or withdraws his
Accumulated Member Contributions, whichever occurs first; or
    (b)  
the first day of the month next following the date of the Member’s death.

B2.2  
“Accrued Benefit” means, as of any date, the amount of Retirement Benefit to
which an Appendix B Member is or would be entitled hereunder if he were eligible
to and did retire or otherwise terminate employment hereunder on such date,
commencing on his Normal Retirement Date and payable for his life.

 

54



--------------------------------------------------------------------------------



 



B2.3  
“Actuarial Equivalent” means a benefit which is of equal value to a benefit
otherwise payable in a different form or at a different time under the Plan,
when computed, using the same factors for males and females, on the basis of:

  (a)  
83% of the mortality rates for males determined in accordance with the Group
Annuity Tables for 1951 — Males, projected to 1970 by Projection Scale C, plus

  (b)  
17% of the mortality rates for females equal to those for males five years
younger, and

  (c)  
with an effective rate of interest of 4% compounded annually.

A lump sum payment is determined under the actuarial equivalence factors
described in Section B2.13.

B2.4  
“Annuity Starting Date” means, in the case of any Member’s Retirement Benefit,
the first day of the first month for which the Retirement Benefit is payable. A
Member’s Annuity Starting Date shall be determined in accordance with the
provisions of Section B7.4 (Normal or Late Retirement Benefit) Section B7.5
(Deferred Early Retirement Benefit), Section B7.6 (Reduced Early Retirement
Benefit), Section B7.7 (Disability Retirement Benefit), Section B8.1(e)
(pertaining to lump-sum benefits), Section B11.1 (Deferred Vested Retirement
Benefit) or Section B11.2 (Reduced Earlier Vested Retirement Benefit), whichever
is applicable.

B2.5  
“Base Pay” means the compensation payable to an Employee by the Company for time
worked on regular normal scheduled work days, including paid holidays and
vacations exclusive of all compensation for overtime worked, premiums,
commissions, bonuses, amounts deferred or payable under a nonqualified plan or
arrangement or deferred compensation and all other forms of additional
compensation, but including (a) lump sum merit increases (one-twelfth of such
increase to be included as Base Pay for each month in the twelve month period
beginning with the month of payment), (b) amounts (if any) elected by the
Employee to be deferred under a cash or deferred arrangement, qualified under
section 401(k) of the Code, that is part of a plan in which the Company
participates, and (c) amounts (if any) by which an Employee’s salary or other
remuneration is reduced pursuant to an election or designation made under a
cafeteria plan under Section 125 in which the Company participates. Base Pay for
a Member for any Plan Year in excess of the amount in effect for the Plan Year
under section 401(a)(17) of the Code will be disregarded under the Plan in
accordance with the rules under section 401(a)(17) of the Code.

 

55



--------------------------------------------------------------------------------



 



  (a)  
Notwithstanding the foregoing, for periods prior to May 16, 1998, an Employee’s
Base Pay shall also include compensation as described above for services
rendered to a prior employer while a member of the BECO Retirement Plan, and

  (b)  
except as may otherwise be agreed upon under the terms of a collective
bargaining agreement between the Company and Local 369, UWUA, AFL-CIO, Base Pay
shall not include any compensation for periods subsequent to the pay period
ending September 30, 2005.

B2.6  
“BECO Retirement Plan” means the Boston Edison Retirement Plan as in effect
immediately prior to the Effective Date of this Plan.

B2.7  
“Beneficiary” means the person or persons entitled under Article 8 or Appendix B
to receive any benefit payable hereunder on or after the Member’s death, other
than any benefit payable to a spouse pursuant to Section B7.3, to a Surviving
Spouse pursuant to Section B9.1 or to a Contingent Annuitant pursuant to Article
B8.

B2.8  
“Contingent Annuitant” means the person to whom Retirement Benefit payments are
to be made for life after the death of a Member who (a) elected a Contingent
Annuitant form of Retirement Benefit pursuant to Article B8 and (b) dies on or
after the Annuity Starting Date.

B2.9  
“Effective Date” means January 1, 2000, unless otherwise specified herein;
however, the original effective date was May 16, 1998, and the original plan
name was the Sithe New England Power Services, Inc. Union Pension Plan.

B2.10  
“Eligible Employee” means an active union Employee who was a Member of the Sithe
Energies, Inc. Group Pension Plan on December 31, 2000 and who is not a Member
of the Sithe Stable Account Plan cash balance feature.

B2.11  
“Employee” means an employee of the Company or an Affiliated Company as
determined by the Company.

 

56



--------------------------------------------------------------------------------



 



B2.12  
“Final Average Pay” means the annual average of a Member’s Base Pay for those 36
consecutive months of employment as an Employee (or, if the Member has been an
Employee for less than 36 consecutive months, such lesser period of employment)
within his last ten consecutive calendar years of employment as an Employee
which produces the highest average; provided, however, that Final Average Pay
shall not include any Base Pay for periods subsequent to the pay period
containing September 30, 2005. For purposes of the preceding sentence, the term
“last ten consecutive calendar years of employment as an Employee” means the ten
consecutive calendar years of employment as an Employee ending with the calendar
year in which an Employee dies, retires or otherwise ceases to be an Employee or
to accrue benefits under the Plan, whichever calendar year is earliest. In the
event a Member ceases to be an Employee and thereafter again becomes an Employee
and a Member (unless in the interim he shall have suffered a substantial period
of severance as defined in Section B3.6), the periods before and after his
severance from service as an Employee shall be considered consecutive for
purposes of determining his Final Average Pay.

In determining Final Average Pay, a Member’s Base Pay for periods while a member
of the BECO Retirement Plan shall be taken into account, and solely for purposes
of this Section, such Member shall be considered an “Employee” for such periods.

B2.13  
“Lump-sum Equivalent” means, in the case of a lump sum benefit which is to be
paid to a Participant, the actuarial present value of a Member’s Retirement
Benefit, determined as of the Annuity Starting Date, applying the “Applicable
Mortality Table” and “Applicable Interest Rate” as defined under Code section
417(e)(3)(A) (as amended by Public Law 103-465, section 767(a)(2)) and the
regulations and applicable rulings prescribed thereunder in effect for the
November preceding the Plan Year in which the Member’s Annuity Starting Date
occurs. However, for Annuity Starting Dates that occur in the 12-month period
ending on December 31, 2001, the Applicable Interest Rate used to determine the
Lump Sum Equivalent shall be the rate in effect under Plan B on December 31,
2000 or the Applicable Interest Rate under the Plan for the Plan Year beginning
January 1, 2001, whichever produces the greater lump sum.

B2.14  
“Member” means any Eligible Employee who is currently participating in the Plan
in accordance with Article B4 or any former Eligible Employee who continues to
be entitled to a benefit under the Plan.

B2.15  
“Plan” means for purposes of this Appendix B, the Sithe Union Employees Pension
Plan, which prior to January 1, 2001 was known as the Sithe Energies, Inc. Group
Pension Plan.

B2.16  
“Plan Year” means for this Plan B the period from May 16, 1999 through May 15,
2000; the short period beginning May 16, 2000 and ending December 31, 2000; and
each calendar year thereafter beginning with 2001.

B2.17  
“Retirement Date” means a Member’s Normal, Early, Late, or Disability Retirement
Date determined in accordance with Article B6.

B2.18  
“Surviving Spouse” means the individual who was legally married to a Member
during the entire twelve-month period preceding the Member’s death.

 

57



--------------------------------------------------------------------------------



 



ARTICLE B3
SERVICE DEFINITIONS

B3.1  
“Employment Commencement Date” means the date on which the Employee first
performs an Hour of Service or, in the case of an Employee who incurs a Break in
Service, the date on which he first performs an Hour of Service after such
Break.

B3.2  
“Break in Service” means, in the case of any Employee, a Plan Year in which the
Employee has 500 or fewer Hours of Service, but not including any such Plan Year
before the one in which he ceases to be an Employee. Solely for purposes of
determining whether a Break in Service has occurred, there shall be credited to
the Employee as Hours of Service each hour not otherwise creditable under
Section 1.21 during a period of absence from the Company by reason of the
Employee’s pregnancy; by reason of the birth of the Employee’s child; by reason
of the placement of a child with the Employee in connection with the adoption of
such child by the Employee; or for purposes of caring for such child for a
period beginning immediately following such birth or placement; provided, that:

  (a)  
Any Hour of Service credited hereunder with respect to an absence shall be
credited (i) only in the Plan Year in which the absence begins, if the Employee
would be prevented from incurring a Break in Service in such Year solely because
of Hours of Service credited hereunder for such absence, or (ii) in any other
case, in the immediately following Plan Year;

  (b)  
No Hours of Service shall be credited hereunder unless the Employee furnishes
the Plan Administrator with such information as the Plan Administrator may
reasonably require (in such form and at such time as the Plan Administrator may
reasonably require) establishing (i) that the absence from work is an absence
described hereunder and (ii) the number of days for which the absence lasted;

  (c)  
In no event shall more than 501 Hours of Service be credited to an Employee
hereunder for any one absence by reason of pregnancy or the placement of any one
child.

B3.3  
“Substantial Break” means, in the case of any Employee or Member who does not
have a nonforfeitable right to any portion of his Accrued Benefit, a number of
consecutive Breaks in Service which equals or exceeds five.

 

58



--------------------------------------------------------------------------------



 



B3.4  
“Year of Eligibility Service” means,

  (a)  
the twelve consecutive month period starting on an Employee’s Employment
Commencement Date, provided he completes at least 1,000 Hours of Service during
such period, or

  (b)  
if the Employee does not complete at least 1,000 Hours of Service in the twelve
consecutive month period starting on an Employee’s Employment Commencement Date,
any Plan Year following such date during which he completes at least 1,000 Hours
of Service.

  (c)  
For purposes of this Section, Hours of Service and the Employment Commencement
Date of any Employee who was both an active employee of Boston Edison Company
and a member of the BECO Retirement Plan immediately prior to the Effective Date
shall reflect the individual’s employment with Boston Edison Company.

B3.5  
“Year of Vesting Service” means a Plan Year during which an Employee has at
least 1,000 Hours of Service, subject to the following special rules:

  (a)  
Each Member whose Year of Eligibility Service overlaps two Plan Years in neither
of which the Member has 1,000 Hours of Service shall, except as otherwise
provided in (b) and (c), be credited with one Year of Vesting Service upon
becoming a Member.

  (b)  
If a Member has 1,000 Hours of Service in the period May 16, 2000 to May 15,
2001 and also in the period January 1, 2001 to December 31, 2001, he shall be
credited with two years of service for such periods.

  (c)  
Except as otherwise provided in Section B3.8, in the case of a Member who incurs
a Substantial Break, Years of Vesting Service prior to such Break will be
disregarded.

  (d)  
A Member who becomes disabled and retires in accordance with Section B6.3, and
is thereafter reemployed by the Company as an Employee prior to his Normal
Retirement Date, shall also be credited with a Year of Vesting Service for each
Plan Year during his period of disability retirement in which he has less than
1,000 Hours of Service, such Years to be in addition to any Years of Vesting
Service credited to the Member under the other provisions of this Section.

  (e)  
In the event a Member has a Break in Service and thereafter again becomes an
Employee and a Member without having incurred a Substantial Break, his Years of
Vesting Service prior to his Break in Service shall be restored to him.

  (f)  
For purposes of this Section, Hours of Service and the Employment Commencement
Date of any Employee who was both an active employee of Boston Edison Company
and a member of the BECO Retirement Plan immediately prior to the Effective Date
shall reflect the individual’s employment with Boston Edison Company.

 

59



--------------------------------------------------------------------------------



 



B3.6  
“Years of Benefit Service” means the period of time (in years and fractions of
years) commencing with the date on which an Eligible Employee first performs an
Hour of Service for the Company (or the date on which a reemployed Employee
first performs an Hour of Service for the Company following reemployment) and
ending on the earlier of the date he ceases to be an Eligible Employee or
September 30, 2005. All periods of service shall be cumulative; provided,
however, that, except as otherwise provided in Section B3.8, periods prior to a
substantial period of severance shall be disregarded. For purposes of the
foregoing, a “substantial period of severance” means, in the case of an
individual who ceases to be an Employee and at such time does not have a
nonforfeitable interest in any portion of his Retirement Benefit, a period of at
least five years (six years, if the individual ceases to be an Employee for one
of the reasons specified in the first paragraph of Section B3.2 above) during
which the individual is credited with no service as an Employee.

For any Member who was both an active employee of Boston Edison Company and a
member of the BECO Retirement Plan immediately prior to the Effective Date,
Years of Benefit Service shall also include the years of benefit service
(including fractions thereof) such member had credited under the BECO Retirement
Plan as of May 15, 1998.

B3.7  
“Fully Vested” means, in the case of any Member, that the Member has completed
at least five Years of Vesting Service.

B3.8  
“Service Bridging” means the following. In accordance with agreements entered
into from time to time between the Company and Local 369, UWUA, AFL-CIO, Years
of Vesting Service prior to a Substantial Break or Years of Benefit Service
prior to a “substantial period of severance” (as defined in Section B3.6) shall
be counted for purposes of the Plan in the case of those Members who have been
selected by the Plan Administrator pursuant to such agreements.

ARTICLE B4
ELIGIBILITY FOR MEMBERSHIP

B4.1  
Eligibility. Effective January 1, 2001, this Appendix B shall have no new
Members. The Members of this Appendix B shall be those Union Members who were
covered by the Sithe Energies Group Pension Plan on December 31, 2000 and who
are not covered on and after such date by the provisions of the cash balance
feature described in the body of this document.

B4.2  
Membership Following a Break in Service. In the event a Member’s employment
terminates and thereafter the Member again becomes an Employee, he shall become
an active Member immediately upon again becoming an Employee; except that if he
incurs a Substantial Break, he shall be considered for all purposes of the Plan
as a new Employee.

 

60



--------------------------------------------------------------------------------



 



ARTICLE B5
CONTRIBUTIONS TO THE FUND

B5.1  
Continuation of Member Contributions. Each Member who was contributing to the
BECO Retirement Plan on May 15, 1998 may continue to contribute under this Plan
on and after the Effective Date in each calendar year while he is a Member in an
amount equal to 3.75% of his Base Pay in excess of $6,600 for such calendar
year; provided, however, that no such contribution shall be made after the
earliest of: (a) December 31, 2000, (b) the date the Member ceases to be an
Employee, (c) the date the Member ceases to accrue benefits under this
Appendix B, (d) the date as of which he elects to discontinue his contributions,
or (e) the date he elects to withdraw his Accumulated Member Contributions. A
contributing Member may discontinue his contributions to the Plan upon written
notification to the Plan Administrator.

The contributions of a Member shall be made by deductions from his pay on
written authorization and in a manner determined by the Plan Administrator in
its sole discretion, and the amounts of contributions so deducted shall be paid
to the Fund by the Company as of the earliest date on which the contributions
can reasonably be segregated from the Company’s general assets, but in no event
later than the 15th business day of the month following the month in which
amounts would otherwise have been payable to the Member in cash.

B5.2  
Withdrawal of Accumulated Member Contributions.

  (a)  
A contributing Member may, as of the first day of any month, but not after the
date his Retirement Benefit payments commence, upon written request filed with
the Plan Administrator, elect to withdraw his eligible Accumulated Member
Contributions from the Fund. For purposes of the preceding sentence, “eligible
Accumulated Member Contributions” means the Member’s total Accumulated Member
Contributions as provided under Section B2.1. In the event of a withdrawal as
described in the first sentence of this paragraph, the formula Contributory
Retirement Benefit specified in Section B7.1(b)(i) shall be reduced (but not
below zero) as specified in that Section by the Retirement Benefit derived from
the Member’s contributions. The Retirement Benefit derived from the Member’s
contributions shall be an annual benefit, payable for the life of the Member
only and commencing at Normal Retirement Age, equivalent to the Member’s
eligible Accumulated Member Contributions, such equivalency to be determined in
accordance with the provisions of section 411(c) of the Code.

 

61



--------------------------------------------------------------------------------



 



  (b)  
Upon receipt of a request for a withdrawal the Plan Administrator shall provide
the Member with a written notification in nontechnical terms describing the
effects of such withdrawal and the rights of the Member and, if applicable, the
Member’s spouse with respect thereto. Such notification shall be comparable to
the notification specified in Section 4.3, except that the Plan Administrator
shall make such modifications as it may deem advisable, consistent with
applicable law and regulations. No election to withdraw shall be effective
unless made within the 90-day period immediately preceding the date of
withdrawal. If the Member is married, his election to withdraw shall not be
effective unless his spouse also consents in writing thereto and acknowledges
the effect of such election (or it is determined that spousal consent and
acknowledgment cannot be obtained) in accordance with the rules set forth in
Section 4.3. The provisions of this paragraph (b) shall not apply where the
Lump-sum Equivalent of the Member’s vested Accrued Benefit, determined as of the
date of the withdrawal (or, if required under the Code or regulations
thereunder, the date of any prior withdrawal), is $5,000 or less (or such
greater amount as permitted under Code Section 411(a)(11)).

B5.3  
Forfeitures and Other Gains. Gains arising from any forfeiture of the interest
in the Fund of any Member, because of death, severance of employment or any
other reason, shall be applied to reduce the amount of Company contributions and
not to increase the benefits otherwise payable under the Plan.

ARTICLE B6
RETIREMENT DATES

B6.1  
Normal Retirement Date. The Normal Retirement Date of a Member shall be the
first day of the month next following his 65th birthday. Upon attaining age 65
while still employed by the Company, a Member shall have a fully vested and
nonforfeitable interest in his Accrued Benefit and shall be entitled to retire
and receive such benefit commencing on his Normal Retirement Date.

B6.2  
Early Retirement Date. A Member may elect to retire or may be retired by the
Company, except solely on the basis of age, on the first day of any month prior
to his Normal Retirement Date if he meets one of the following requirements:

  (a)  
He has completed 20 Years of Benefit Service, has attained his 45th birthday,
and resigns for cause or is discharged for reasons not the fault of the
employee.

  (b)  
He has both completed 10 Years of Benefit Service and attained his 62nd
birthday.

  (c)  
He has completed 20 Years of Benefit Service and attained his 55th birthday.

  (d)  
The sum of his age on his last birthday and whole Years of Benefit Service is 85
or more.

 

62



--------------------------------------------------------------------------------



 



For purposes of subsection (a) of this Section, “fault of the employee” means
only gross or habitual insubordination, continuous absence from duty without
leave when not caused by illness or other similar disability, failure or neglect
to perform his duties with normal efficiency, or other serious misconduct which
makes unwise any other action than discharge; and “resigns for cause” means the
resignation of an Employee after changes (gradual or otherwise) have been made
in the nature of his duties or in the conditions under which he works which
adversely and materially affect his status, or after a material reduction
(gradual or otherwise) in his compensation which is not of general application
within the Company, or after he has been laid off without his consent for a
continuous period of more than six months.

B6.3  
Disability Retirement Date. A Member who has completed 15 Years of Benefit
Service, is disabled from employment with the Company and is receiving
disability payments under the Social Security Act may elect to retire or may be
retired by the Company. The Disability Retirement Date of a Member who is
retired by the Company shall be the date determined by the Company. The
Disability Retirement Date of a Member who elects to retire shall be the date
elected by the Member but not earlier than the first day of the first month on
which he meets the requirements set forth above in this section.

A Member who is determined to be totally and permanently disabled and who has
completed 15 Years of Benefit Service shall also be eligible to elect a
disability retirement under this Section or may be retired under this Section by
the Company, whether or not he is receiving disability payments under the Social
Security Act. For purposes of the foregoing, the determination of a Member’s
total and permanent disability may be made by a doctor of either the Member’s or
the Company’s choosing. The doctor’s determination shall be embodied in a
written report made available to both the Member and the Company. The report of
a doctor selected by the Member shall be prepared at the Member’s expense, and
the report of a doctor selected by the Company shall be made at the Company’s
expense. If doctors selected by the Member and the Company fail to agree, the
Member and the Company shall by agreement select a third doctor who shall be a
specialist specified by his respective Board. The three doctors shall meet as a
committee and consider the case and the decision of a majority of such doctors
so acting shall be final and binding on the parties. Each party shall compensate
the doctor chosen by such party for the time spent and expenses incurred in the
case, and the parties shall share equally in paying the compensation and
expenses of the third doctor.

B6.4  
Late Retirement Date. A Member may continue as an Employee after his Normal
Retirement Date, subject to such restrictions and limitations, consistent with
applicable law, as the Company may prescribe. The Member shall not be eligible
for Retirement Benefits prior to his Late Retirement Date except as required
under section 401(a)(9) of the Code or as provided in Section B17.8. A Member’s
Late Retirement Date shall be the first day of the month coinciding with or next
following the date after his Normal Retirement Date on which he shall actually
retire or be retired.

 

63



--------------------------------------------------------------------------------



 



ARTICLE B7
NORMAL FORM AND AMOUNT OF RETIREMENT BENEFITS

B7.1  
Formula Retirement Benefit. The formula Retirement Benefit shall be a monthly
Retirement Benefit payable as a single life annuity commencing on the later of
the Member’s Normal or Late Retirement Date and ceasing with the last payment
due before his death. The amount of the monthly formula Retirement Benefit
payable to a Member shall equal the Member’s Noncontributory Retirement Benefit
determined under (a) below plus the Member’s Contributory Retirement Benefit, if
any, as determined under (b) below, but not less than the Member’s Minimum
Retirement Benefit, as determined under (c) below.

  (a)  
Noncontributory Retirement Benefit shall be equal to (i), (ii), or (iii) as
applicable:

  (i)  
Except for those Members described in (ii) or (iii) below, a Member’s
Noncontributory Retirement Benefit shall be equal to 1/12 of: 1.40% of the
Member’s Final Average Pay multiplied by the Member’s Years of Benefit Service
not in excess of 15 years, plus 1.86% of the Member’s Final Average Pay
multiplied by the Member’s Years of Benefit Service in excess of 15 years but
not in excess of 30 years, plus 0.65% of the Member’s Final Average Pay
multiplied by the Member’s Years of Benefit Service in excess of 30 years.

  (ii)  
Former BECO Retirement Plan Members. Except for Members described in
(iii) below, the Noncontributory Retirement Benefit for a Member who was a
member of the BECO Retirement Plan immediately prior to the Effective Date and
who became a Member hereunder as of the Effective Date shall be equal to 1/12 of
(A) minus (B) below where:

  (A)  
equals the benefit determined under (i) above, which shall reflect years of
benefit service credited under the BECO Retirement Plan as of May 15, 1998, as
provided in Section B3.7, and

  (B)  
equals the Member’s BECO Retirement Plan Benefit (as defined below).

 

64



--------------------------------------------------------------------------------



 



For purposes of this subsection a Member’s “BECO Retirement Plan Benefit” shall
equal the Member’s accrued benefit under the BECO Retirement Plan as of May 15,
1998 determined using the formula provided in (i) above based on the Member’s
years of benefit service under the BECO Retirement Plan as of such date but
based on the Member’s Final Average Pay as of the earliest of September 30, 2005
or his retirement, death, or other termination of employment with the Company.

  (iii)  
Former Local 387 BECO Retirement Plan Members. The Noncontributory Retirement
Benefit for a Member who was a member of the BECO Retirement Plan immediately
prior to the Effective Date; who became a Member hereunder as of the Effective
Date; and who also was a member of Local 387, UWUA, AFL-CIO immediately prior to
its merger with Local 369, UWUA, AFL-CIO effective April 9, 1998 shall equal the
benefit determined under (i) above but based on Years of Benefit Service
credited to such Member subsequent to May 15, 1998 and up to September 30, 2005.
However, solely for purposes of determining the accrual percentage to apply
under such formula (1.40%, 1.86%, or 0.65%), years of benefit service credited
to the Member under the BECO Retirement Plan shall be considered.

  (iv)  
In no event shall this Plan be liable for any benefits accrued by Members under
the BECO Retirement Plan.

  (b)  
Contributory Retirement Benefit. A Member’s Contributory Retirement Benefit, if
any, shall equal the greater of (i) and (ii), where

  (i)  
equals one-third of the sum of all contributions made by the Member under the
Plan, reduced (but not below zero) by the “Retirement Benefit derived from the
Member’s contributions” previously withdrawn as that term is used in
Section B5.2(a); and

  (ii)  
the benefit derived from the Member’s remaining Accumulated Member
Contributions, if any, under the Plan as of the Member’s Annuity Starting Date,
determined in accordance with the provisions of section 411(c) of the Code.

  (c)  
Minimum Retirement Benefit. Notwithstanding the foregoing, a Member’s formula
Retirement Benefit shall not be less than the amount of Retirement Benefit the
Member could have received under Sections B7.6 if he had retired hereunder on
any possible Early Retirement Date. Furthermore, for any Member who was not an
active member of the BECO Retirement plan on the day before the Effective Date,
such Member’s formula Retirement Benefit shall not be less than $100 per month
payable as a single life annuity commencing on the later of the Member’s Normal
or Late Retirement Date.

 

65



--------------------------------------------------------------------------------



 



B7.2  
Normal Form of Retirement Benefit for Single Members. The normal form of
Retirement Benefit for a Member who is not married on his Annuity Starting Date
shall be the formula Retirement Benefit, payable as a single life annuity.

B7.3  
Normal Form of Retirement Benefit for Married Members. The normal form of
Retirement Benefit for a Member who is married on his Annuity Starting Date
shall be a joint and survivor form of Retirement Benefit and shall be the
Actuarial Equivalent of the formula Retirement Benefit. Under this normal form
of Retirement Benefit, the Member shall receive a reduced amount of monthly
Retirement Benefit payable during his lifetime, and, commencing on the first day
of the month next following his death, 50% of such reduced Retirement Benefit
shall be payable for life to the person who was the Member’s spouse on the
Member’s Annuity Starting Date. The death of the Member’s spouse after the
Member’s Annuity Starting Date and while the Member is still living shall not
affect the reduced amount of Retirement Benefit payments payable thereafter to
the Member under this form of Retirement Benefit.

B7.4  
Normal or Late Retirement Benefit. Each Member who retires on or after his
Normal Retirement Date shall be entitled to receive, commencing on his
Retirement Date, a monthly amount of formula Retirement Benefit payable under
the normal form applicable to the Member in accordance with Sections B7.2 or
B7.3.

B7.5  
Deferred Early Retirement Benefit. Each Member who retires in accordance with
Section B6.2 before his Normal Retirement Date shall be entitled to receive,
commencing on his Normal Retirement Date, the monthly amount of formula
Retirement Benefit described in Section B7.1, payable under the normal form
applicable to the Member in accordance with Section B7.2 or B7.3 and determined
as of his Early Retirement Date.

B7.6  
Reduced Early Retirement Benefit.

  (a)  
In lieu of the Retirement Benefit specified in Section B7.5, a Member may elect
to receive a reduced monthly amount of Retirement Benefit, commencing on the
first day of any month on or after his Early Retirement Date and before his
Normal Retirement Date, and on or after the date his election is filed with the
Committee, and payable thereafter during his lifetime.

 

66



--------------------------------------------------------------------------------



 



  (b)  
The Retirement Benefit of an Appendix B Member who retires before October 1,
2005 and prior to his Normal Retirement Date shall be equal to the Retirement
Benefit otherwise payable under Section B7.5, multiplied by the appropriate
early retirement factor, determined as of the commencement date of his
Retirement Benefit, from the table set forth below, interpolated for full months
prior to Normal Retirement Date. A Member to whom this Section applies may also
be eligible for the Temporary Supplemental Benefit for Certain Early Retirees as
described in Section B7.7 below.

          Full Years   Early   Prior to Normal   Retirement   Retirement Date  
Factor  
 
       
1
    1.000  
2
    1.000  
3
    1.000  
4
    1.000  
5
    1.000  
6
    .925  
7
    .850  
8
    .775  
9
    .700  
10
    .625  
11
    .457  
12
    .430  
13
    .404  
14
    .382  
15
    .360  
16
    .340  
17
    .321  
18
    .304  
19
    .288  
20
    .272  

Notwithstanding the foregoing, in the case of any Member who has forty (40) or
more Years of Vesting Service, or who has both attained age 57 and completed 35
Years of Vesting Service, the early retirement factor to be applied in
determining the Member’s Retirement Benefit shall be 1,000 if such Member
retires on or before September 30, 2005.

  (c)  
Notwithstanding the foregoing, the Retirement Benefit for an Appendix B Member
who retires after September 30, 2005 shall be payable pursuant to (b) above with
respect to benefit accruals prior to January 1, 2001. However, for benefit
accruals after December 31, 2000, such benefit shall be multiplied by the
appropriate early retirement factor, determined as of the commencement of the
Retirement Benefit, from the table set forth below, interpolated for full months
prior to Normal Retirement Date.

          Full Years   Early   Prior to Normal   Retirement   Retirement Date  
Factor  
 
       
1
    .922  
2
    .851  
3
    .786  
4
    .727  
5
    .674  
6
    .624  
7
    .579  
8
    .537  
9
    .499  
10
    .463  
11
    .457  
12
    .430  
13
    .404  
14
    .382  
15
    .360  
16
    .340  
17
    .321  
18
    .304  
19
    .288  
20
    .272  

 

67



--------------------------------------------------------------------------------



 



B7.7  
Temporary Supplemental Benefit for Certain Early Retirees. A Member who retires
early under Section B7.6 and who retires at age 57, 58, 59, 60 or 61 with at
least 35 Years of Benefit Service shall, in addition to the formula Retirement
Benefit, receive a monthly supplement, payable from the Member’s Early
Retirement Date until the earlier of (a) the Member’s death or (b) the month in
which the Member attains age 62, equal to $10.00 times the Member’s Years of
Benefit Service, if such Member retires on or before September 30, 2005. This
benefit will be reduced by any concurrent temporary supplement payable to the
Member from the BECO Retirement Plan in respect of service rendered before
May 15, 1998.

B7.8  
Disability Retirement Benefit. If an Appendix B Member is disabled and retires
in accordance with Section B6.3 before his Normal Retirement Date, he shall be
entitled to receive, commencing on his Normal Retirement Date or, if the Member
so elects, on the first day of any earlier month on or after his Disability
Retirement Date, a monthly amount of formula Retirement Benefit payable under
the normal form applicable to the Member in accordance with Section B7.2 or B7.3
and determined as of his Disability Retirement Date.

If a disabled Appendix B Member who retired in accordance with Section B6.3 and
who begins receiving a benefit is reemployed by the Company as an Employee,
payment of his Retirement Benefit shall be suspended during his subsequent
period of reemployment (but only to the extent permitted under section 203 of
ERISA and the regulations thereunder); he shall immediately become an active
Member of the Plan; and his Years of Vesting Service and Years of Benefit
Service at the time of his disability retirement shall be restored to him, and
the Plan Years before and after his disability retirement shall be considered
consecutive in determining his Final Average Pay.

If a disabled Appendix B Member who retired in accordance with Section B6.3 and
who begins receiving a benefit recovers sufficiently from the disability such
that he is no longer receiving disability benefits under the Social Security Act
and he is not reemployed by the Company, his Retirement Benefit payments shall
be reduced thereafter to the amount of Retirement Benefit payments computed
under Section B11.2 as of the date of his disability retirement.

B7.9  
Retirement Benefit After Reemployment Following a Break in Service. This Section
shall apply in the event an Appendix B Member has a Break in Service and
thereafter again becomes an Employee and an Appendix B Member and does not incur
a Substantial Break. On or after the date he again becomes an Employee, any such
Member who is receiving Retirement Benefit payments may elect to discontinue
receiving such payments (but only to the extent permitted under section 203 of
ERISA, the regulations thereunder, and the Code. Whether or not such Member
elects to discontinue receiving Retirement Benefit payments, his Accrued Benefit
after his reemployment shall be reduced by the Actuarial Equivalent of the total
Retirement Benefit payments received by the Member prior to the date as of which
his Accrued Benefit is determined; provided, however, that such Accrued Benefit
shall not, when computed in the same form as the Member was receiving when
reemployed, be less than the Retirement Benefit payments the member was
receiving when reemployed.

 

68



--------------------------------------------------------------------------------



 



ARTICLE B8
OPTIONAL FORMS OF RETIREMENT BENEFIT

B8.1  
Options and Elections. Subject to the conditions enumerated in Section 4.3, a
Member may elect to receive one of the following optional forms of Retirement
Benefit in lieu of the form of Retirement Benefit otherwise payable under
Article B7 or B11:

  (a)  
A contingent annuitant form of Retirement Benefit under which the Member shall
receive a reduced monthly amount of Retirement Benefit payable during his
lifetime; and, if the Member dies after his Annuity Starting Date and the person
designated by him as Contingent Annuitant survives him, such Contingent
Annuitant shall receive for life, commencing on the first day of the month next
following the month in which the death of the Member occurs, either the same
reduced monthly amount or such fraction thereof as is approved by the Plan
Administrator and is specified by the Member in his election. Upon the death of
both the Member and his Contingent Annuitant after the effective date of the
option, there shall be paid to the Member’s Beneficiary an amount equal to the
excess, if any, of the Accumulated Member Contributions of the Member over the
sum of the Retirement Benefit payments made to the Member and his Contingent
Annuitant which are attributable to the contributory Retirement Benefit
specified in Section B7.1(b).

  (b)  
A spousal joint and survivor form of Retirement Benefit under which the Member
shall receive a reduced amount of Retirement Benefit payable during his
lifetime, and, commencing on the first day of the month next following his
death, 50% of such reduced Retirement Benefit shall be payable for life to the
person who was his spouse on the date that the Retirement Benefit payments
commenced; provided, that if such spouse dies after the Annuity Starting Date
and while the Member is still living, the Retirement Benefit thereafter payable
to the Member, commencing on the first day or the month next following his
spouse’s death, shall be increased to equal the Retirement Income that would
have been payable to the Member had he effectively elected option (f) below.

 

69



--------------------------------------------------------------------------------



 



  (c)  
A ten year certain and lifetime form of Retirement Benefit under which the
Member shall receive a reduced monthly amount of Retirement Benefit payable
during his lifetime; and, if the Member dies after the effective date of the
option and the person designated by him as Beneficiary survives him, such
Beneficiary shall receive for life, commencing on the first day of the month
next following the month in which the death of the Member occurs, the same
reduced amount of Retirement Benefit until the Member and his Beneficiary
together have received 120 payments; provided, however, if the Member has
designated as his Beneficiary his estate, a corporation, association,
partnership or trustee, the commuted value of the payments due such Beneficiary
may be paid in one sum to such Beneficiary if the Plan Administrator shall so
direct. The form of benefit described in this subsection shall not be available
unless the life expectancies of the Member and his designated Beneficiary, as of
the date benefits commence, equal or exceed ten years.

  (d)  
A fifteen-year certain and lifetime form of Retirement Benefit under which the
Member shall receive a reduced monthly amount of Retirement Benefit payable
during his lifetime; and, if the Member dies after the effective date of the
option and the person designated by him as Beneficiary survives him, such
Beneficiary shall receive for life, commencing on the first day of the month
next following the month in which the death of the Member occurs, the same
reduced amount of Retirement Benefit until the Member and his Beneficiary
together have received 180 payments; provided, however, if the Member has
designated as his Beneficiary his estate, a corporation, association,
partnership or trustee, the commuted value of the payments due such Beneficiary
may be paid in one sum to such Beneficiary if the Plan Administrator shall so
direct. The form of benefit described in this subsection shall not be available
unless the life expectancies of the Member and his designated Beneficiary, as of
the date benefits commence, equal or exceed fifteen years.

  (e)  
A lump sum form under which the Member shall receive a single payment equal to
the Lump-sum Equivalent of 100%, 75%, 50% or 25%, as elected by the Member, of
the formula Retirement Benefit otherwise payable to the Member, determined as of
the Member’s Annuity Starting Date. If a Member elects to receive less than 100%
of his formula Retirement Benefit in a lump sum form, the balance of his formula
Retirement Benefit shall be paid in such other optional form elected by the
Member under this Section. For purposes of this subsection the following rules
shall apply:

  (i)  
A Member who wishes to select the option described in this subsection must so
notify the Company in writing, in such form as the Plan Administrator shall
prescribe, at least three (3) months (but not more than six (6) months) prior to
the Member’s Annuity Starting Date. The Notification required by this paragraph
shall be in addition to, and not in lieu of, the requirement that the Member
formally waive the normal form of benefit described in Section B7.2 or
Section B7.3 (whichever is applicable), in accordance with the provisions of
Section 4.3, during the 30- to 90-day period immediately preceding the Annuity
Starting Date. Nothing in this paragraph shall be deemed to limit the right of a
Member who has given notice of his intent to receive the lump sum form of
benefit, to revoke such notice at any time prior to his Annuity Starting Date
and elect to receive his benefit in the normal form described in Section B7.2 or
Section B7.3, whichever is applicable, or in another alternative form of payment
available under the Plan, subject to the rules and conditions applicable to
elections of such alternative form, including the prior-notice provisions of
this paragraph in the case of any Member who again determines to receive payment
of all or a portion of his Retirement Benefit in lump-sum form.

 

70



--------------------------------------------------------------------------------



 



  (ii)  
In the case of a Member (A) whose Annuity Starting Date (determined under the
provisions of Articles B6, B7, or B11) would, but for the operation of this
subsection, fall on or after the date which precedes by six months the Member’s
Normal Retirement Date, but (B) who elects the lump-sum option described in this
subsection, the Annuity Starting Date of such Member shall be the later of the
date determined under Articles B6, B7, or B11 (without regard to this
subsection) or the first day of the first month which follows by at least six
months the date on which the Member gives written notice to the Company, in
accordance with paragraph (i) above, of his desire to take all or a portion of
his Retirement Benefit in lump-sum form. If a Member’s Annuity Starting Date
would, by reason of the application of this subsection, fall more than one month
after the date of his actual retirement or age 65, whichever is later (the
“predeferral date”), the Member’s Retirement Benefit shall be the Actuarial
Equivalent of the Member’s Retirement Benefit determined as of his predeferral
date. The actuarial adjustment required by this paragraph shall be made before
the Lump-sum Equivalent of the Member’s Retirement Benefit is determined.

  (f)  
A life annuity form of Retirement Benefit under which the Member shall receive
the monthly amount of formula Retirement Benefit payable during his lifetime
with all payments ceasing at his death.

  (g)  
A social security equalizer form of Retirement Benefit under which the Member
shall receive a larger monthly amount of Retirement Benefit before the Member
attains age 62, and a reduced monthly amount of Retirement Benefit on and after
the Member attains age 62, such that the monthly amount of Retirement Benefit
payable before the Member attains age 62 is equal to the sum of the monthly
amount of Retirement Benefit payable on and after the Member attains age 62 plus
the monthly Social Security Benefits to which the Member would be entitled upon
his attainment of age 62 if Social Security Benefits commenced to the Member at
that time, all as determined by the Plan Administrator; provided that this
option shall be available only if the Member has not attained age 62 as of the
effective date of the option and the Member satisfies such other conditions or
requirements consistent with applicable law as the Plan Administrator may in its
discretion prescribe.

B8.2  
Amount of Retirement Benefit. The amount of Retirement Benefit payable under the
optional forms described in Section B8.1 shall be the Actuarial Equivalent (or,
in the case of Section B8.1(e), the Lump-sum Equivalent) of the amount of
Retirement Benefit otherwise payable under the normal form.

 

71



--------------------------------------------------------------------------------



 



ARTICLE B9
DEATH PRIOR TO ANNUITY STARTING DATE

B9.1  
Preretirement Surviving Spouse Benefit. In the case of an Appendix B Member who
is Fully Vested and who dies prior to his Annuity Starting Date, there shall be
paid to his Surviving Spouse, if any, a monthly Retirement Benefit, commencing
on the date hereinafter specified (if the Surviving Spouse is then alive) and
ceasing after the first day of the month in which the Surviving Spouse dies,
computed as follows:

  (a)  
If the Member dies while an Employee and after attaining his 55th birthday or
completing 10 Years of Benefit Service and before his Normal Retirement Date,
the monthly Retirement Benefit payable to his Surviving Spouse shall equal 50%
of the monthly formula Retirement Benefit specified in Section B7.1.

  (b)  
In every case to which this Section applies but which is not described under
(a) above, the monthly Retirement Benefit payable to the deceased Member’s
Surviving Spouse shall be the Actuarial Equivalent of an amount equal to the
monthly amount such Surviving Spouse would have been entitled to receive had the
Member:

  (i)  
terminated employment on the date of his death (or, if earlier, on the actual
date of his termination of employment).

  (ii)  
effectively elected to have his reduced Retirement Benefit commence on the date
of his death to be paid (in the normal form described in Section B7.3) under the
provisions of either:

  (A)  
Section B7.6 (if the Member had satisfied the requirements for early retirement
under Section 6.2), or

  (B)  
Section B11.2 (in every other case), and

 

72



--------------------------------------------------------------------------------



 



  (iii)  
died immediately following such benefit commencement.

Notwithstanding the foregoing, and except as provided under paragraph (a) above,
if a Member dies prior to his Normal Retirement Date and payment of the benefit
to his Surviving Spouse hereunder is deferred until the Member would have
attained his Normal Retirement Date, such Spouse’s monthly benefit shall not
exceed the monthly amount to which such Spouse would have been entitled if the
Member had terminated employment as aforesaid, taken a reduced Retirement
Benefit (in the normal form described in Section B7.3) commencing at Normal
Retirement Date, and died immediately following such benefit commencement.
A Surviving Spouse may direct that benefits be paid commencing on the first day
of any month following the date of the Member’s death, but not later than the
date the deceased Member would have attained his Normal Retirement Date (with
retroactive adjustment, if notice of death is not given the Surviving Spouse in
time to render practicable the commencement of payments until a subsequent
month). Any such direction by a Surviving Spouse shall be made in such form and
manner as the Plan Administrator shall approve or prescribe.
Any Surviving Spouse who is entitled to a Retirement Benefit in accordance with
this Section B9.1 may elect to receive payment in a lump sum of the Member’s
eligible Accumulated Member Contributions (as that term is defined in
Section B5.2), in which event the Surviving Spouse’s monthly contributory
Retirement Benefit, to the extent determined by reference to Section B7.1(b),
shall be reduced by 50% of the Retirement Benefit derived from the Member’s
contributions determined in accordance with the provisions of Section B5.2.
The Surviving Spouse of a Member who is entitled to a formula Retirement Benefit
in accordance with this Section 9.1 may elect to receive the Lump-sum Equivalent
of 100%, 75%, 50% or 25% of such formula Retirement Benefit (determined as of
the date of payment) in lieu of the formula Retirement Benefit otherwise
payable. If the Surviving Spouse elects to receive the Lump Sum Equivalent of
less than 100% of the formula Retirement Benefit, the balance of the formula
Retirement Benefit will be paid in accordance with the other provisions of this
Section B9.1.

B9.2  
Return of Accumulated Member Contributions. If a Member dies prior to his
Annuity Starting Date and does not have a Surviving Spouse or his Surviving
Spouse is not entitled to a Retirement Benefit under the provisions of Section
B9.1, the Member’s Accumulated Member Contributions shall be paid to the
Member’s Beneficiary.

 

73



--------------------------------------------------------------------------------



 



If a Member dies prior to his Annuity Starting Date, and if the Member has a
Surviving Spouse who is entitled to a Retirement Benefit under the provisions of
Section B9.1 and who did not elect to receive a lump sum payment of the Member’s
eligible Accumulated Member Contributions in accordance with Section B9.1, there
shall be paid to the Member’s Beneficiary, after the death of the Surviving
Spouse, an amount equal to the excess, if any, of the Member’s Accumulated
Member Contributions over the sum of any monthly contributory Retirement Benefit
payments made to the Member’s Surviving Spouse under Section B9.1 pursuant to
Section B7.1(b).

B9.3  
Termination of Membership. Except as otherwise provided in this Article B9,
death of a Member prior to his Annuity Starting Date shall terminate his
membership in the Plan and his interest in the Fund shall be forfeited.

ARTICLE B10
DEATH ON OR AFTER ANNUITY STARTING DATE

B10.1  
No Optional Form of Retirement Benefit in Effect. If an Appendix B Member dies
on or after his Annuity Starting Date and if no optional form of Retirement
Benefit under Article B8 is in effect, there shall be paid to the Member’s
Beneficiary, after the death of his spouse in the case of a married Member who
had not effectively revoked the normal joint and survivor form of Retirement
Benefit, an amount equal to the excess, if any, of his Accumulated Member
Contributions over the sum of the contributory Retirement Benefit payments
specified in Section B7.1(b) (or reduced as provided in Section B7.3, B7.6, or
B11.2) received by him and his spouse.

B10.2  
Optional or Normal Form of Retirement Benefit For Married Member in Effect. If
an Appendix B Member dies on or after his Annuity Starting Date and if an
optional form of Retirement Benefit under Article B8 is in effect or, in the
case of a married Member, if the normal joint and survivor form of Retirement
Benefit is in effect, there shall be paid to his Beneficiary, Contingent
Annuitant or Surviving Spouse, as the case may be, the benefits, if any, payable
upon his death in accordance with the appropriate provisions of Article B8 or
Section B7.3.

B10.3  
Termination of Membership. Except as otherwise provided in this Article B10,
death of an Appendix B Member on or after his Annuity Starting Date shall
terminate his membership in the Plan, and his interest in the Fund shall be
forfeited.

 

74



--------------------------------------------------------------------------------



 



ARTICLE B11
VESTING

B11.1  
Deferred Vested Retirement Benefit. An Appendix B Member who ceases to be an
Employee other than by death prior to retirement, who is not eligible for early
or disability retirement under the provisions of Section B6.2 or B6.3 and who is
Fully Vested as provided in Section 3.9 shall continue as a Member in the Plan
and shall be entitled to a deferred vested Retirement Benefit commencing on his
Normal Retirement Date and payable thereafter during his lifetime, equal to the
Member’s Accrued Benefit described in Section B7.1, payable under the normal
form applicable to the Member in accordance with Section B7.2 or B7.3, and
determined as of the date he ceases to be an Eligible Employee.

B11.2  
Reduced Earlier Vested Retirement Benefit. In lieu of the deferred vested
Retirement Benefit specified in Section B11.1, an Appendix B Member may elect to
receive a reduced monthly amount of Retirement Benefit, commencing on the first
day of any month on or after the date he ceases to be an Employee and on or
after the date his election is filed with the Plan Administrator, but before his
Normal Retirement Date. A Retirement Benefit payable hereunder prior to a
Member’s Normal Retirement Date shall be equal to the Retirement Benefit
otherwise determined and payable under Section B11.1, multiplied by the
appropriate factor, determined as of the commencement date of his Retirement
Benefit from the table set forth in Section B7.6, or if the Member elects to
receive his Retirement Benefit earlier than 20 years prior to his Normal
Retirement Date, from the following table, interpolated for full months prior to
Normal Retirement Date:

          Full Years   Early   Prior to Normal   Retirement   Retirement Date  
Factor  
 
       
21
    .259  
22
    .246  
23
    .233  
24
    .222  
25
    .211  
26
    .201  
27
    .191  
28
    .182  
29
    .174  
30
    .165  
31
    .158  
32
    .151  
33
    .144  
34
    .138  
35
    .131  
36
    .125  
37
    .120  
38
    .115  
39
    .111  
40
    .106  

 

75



--------------------------------------------------------------------------------



 



B11.3  
No Reduction of Vesting. If the vesting requirements for a deferred vested
Retirement Benefit under the Plan, as now in effect or as hereafter amended,
(the “new vesting provisions”) would at any time result in a deferred vested
Retirement Benefit in an amount less than a Member would have received under
this Plan, prior to any amendment to the Plan that directly or indirectly
affects the computation of the nonforfeitable percentage of the Member’s rights
to his Accrued Benefit, (the “old vesting provisions”) the Member shall be
deemed to have elected the vesting provisions which would result in the greatest
benefit under ERISA, and his deferred vested Retirement Benefit, in the event
the Member ceases to be an Employee, shall be determined under the new vesting
provisions or old new vesting provisions, whichever is most favorable to the
Member.

B11.4  
Withdrawal of Accumulated Member Contributions by Vested Member. A Member who is
entitled to a Retirement Benefit under the provisions of Section B11.1 or B11.2
may, at any time prior to the date his Retirement Benefit payments commence and
upon written request filed with the Plan Administrator, elect to withdraw his
Accumulated Member Contributions from the Fund, in which event the Retirement
Benefit specified in Section B7.1(b), shall be reduced (but not below zero) by
the Retirement Benefit derived from the Member’s contributions, determined in
accordance with the provisions of Section B5.2.

If a Member ceases to be an Employee, withdraws his Accumulated Member
Contributions, and is reemployed by the Company as an Eligible Employee prior to
May 15, 2000, such Member may repay to the Fund within 2 years of his
reemployment the full amount of such withdrawal plus interest at the effective
rate described in Section B2.1, compounded annually, from the date of the
withdrawal to the date of repayment. Upon such repayment, the Member shall be
entitled to the reinstatement of the amount of contributory Retirement Benefit
derived from his contributions which he forfeited under the provisions of this
Section B11.4.

 

76